Exhibit 10.1

Execution Version

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of
December 17, 2014, by and among Pieris Pharmaceuticals, Inc., a Nevada
corporation (f/k/a Marika Inc.) (the “Company”), and each purchaser identified
on the signature pages hereto (each, including its successors and assigns, a
“Purchaser” and collectively, the “Purchasers”).

RECITALS

A. This Agreement is being executed by the Company and each Purchaser in
connection with the private placement offering (the “Offering”) in one or more
closings of a minimum aggregate amount of $10,000,000 (the “Minimum Offering”)
and a maximum aggregate amount of $15,000,000 to purchase shares of common
stock, par value $0.001 per share, of the Company (the “Common Stock”), at the
Purchase Price per share, plus up to an additional $5,000,000 of shares of
Common Stock at the Purchase Price per share to cover over-allotments. The
minimum subscription is $100,000 (50,000 shares). The Company may accept
subscriptions for less than $100,000 in its sole discretion.

B. The Company and each Purchaser is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

C. Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this
Agreement, that aggregate number of shares of Common Stock, determined as set
forth in Section 2.1(a) below (which aggregate amount for all Purchasers
together shall be collectively referred to herein as the “Shares”); the Shares
may also be referred to herein as the “Securities”.

D. The Company has engaged Northland Securities, Inc. and Katalyst Securities
LLC as its co-exclusive placement agents (the “Placement Agents”) or their
respective designees for the Offering of the Shares on a “reasonable best
efforts” basis, pursuant to which the Placement Agents will be paid a total cash
commission of 8% of funds raised from investors in the Offering and will receive
warrants to purchase a number of shares of Common Stock equal to 8% of the
number of shares of Common Stock sold in the Offering, with a term of five years
and an exercise price of $2.00 per share (“Placement Agent Warrants”).

E. The Shares are being offered and sold in connection with a transaction
whereby the Company will issue a certain number of shares of Common Stock to the
stockholders of Pieris AG, a German stock corporation, in exchange for 100% of
the outstanding shares of capital stock of Pieris AG, as contemplated by an
Acquisition Agreement, by and among the Company, Pieris AG and the stockholders
of Pieris AG (the “Share Exchange Transaction”). Prior to the initial Closing
(as defined below), the Company intends to change its name to “Pieris
Pharmaceuticals, Inc.” or another name that reflects its intended new business.

Contemporaneously with the execution and delivery of this Agreement, the parties
hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”), pursuant to which, among other things, the Company will agree to
provide, with respect to (i) the Shares, (ii) the shares of Common Stock
issuable upon exercise of the Placement Agent Warrants and (iii) the shares of
Common Stock of the Company issued pursuant to the Share Exchange Transaction,
certain registration rights under the Securities Act and the rules and
regulations promulgated thereunder and applicable state securities laws.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing (or otherwise) against the
Company or any of its properties or any officer, director or employee of the
Company as of the date hereof acting in his or her capacity as an officer,
director or employee of the Company before or by any federal, state, county,
local or foreign court, arbitrator, governmental or administrative agency,
regulatory authority, stock market, stock exchange or trading facility.

“Additional Shares” has the meaning set forth in Section 4.12.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 144. With respect to a Purchaser, any investment fund or
managed account that is managed on a discretionary basis by the same investment
manager as such Purchaser will be deemed to be an Affiliate of such Purchaser.

“Agreement” has the meaning set forth in the preamble.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Buy-In” has the meaning set forth in Section 4.1(f).

“Buy-In Price” has the meaning set forth in Section 4.1(f).

“Closing” means a closing of the purchase by Purchasers and sale by the Company
of Shares to such Purchasers pursuant to this Agreement.

“Closing Date” means the date on which a Closing occurs as provided in
Section 2.1(a) hereof .

“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified or changed.

“Company Counsel” means Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., or
any successor appointed by the Company.

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

1.



--------------------------------------------------------------------------------

“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge of the
officers of the Company who, as of the date hereof, have responsibility for the
matter or matters that are the subject of the statement.

“Compliance Certificate” has the meaning set forth in Section 2.2(a)(vi).

“Control” (including the terms “controlling”, “controlled” by or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Deadline Date” has the meaning set forth in Section 4.1(f).

“Dilutive Issuance” has the meaning set forth in Section 4.12.

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

“Disclosure Schedule” has the meaning set forth in Section 3.1.

“Discounted Purchase Price” has the meaning set forth in Section 4.12.

“DTC” has the meaning set forth in Section 4.1(c).

“Environmental Laws” has the meaning set forth in Section 3.1(l).

“Escrow Agent” has the meaning set forth in Section 2.1(c).

“Evaluation Date” has the meaning set forth in Section 3.1(u).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Excluded Securities” has the meaning set forth in Section 4.12.

“FDA” has the meaning set forth in Section 3.1(o).

“Future Financings” has the meaning set forth in Section 3.2(q).

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

“Held Shares” has the meaning set forth in Section 4.12.

“Indemnified Person” has the meaning set forth in Section 4.8(b).

“Intellectual Property” has the meaning set forth in Section 3.1(r).

“Irrevocable Transfer Agent Instructions” means, with respect to the Company,
the Irrevocable Transfer Agent Instructions, in the form of Exhibit C, executed
by the Company and delivered to and acknowledged in writing by the Transfer
Agent.

“Lien” means any material lien, charge, claim, encumbrance, security interest,
right of first refusal, preemptive right or other restrictions of any kind.

 

2.



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on the results of
operations, assets, business or financial condition of the Company, except that
any of the following, either alone or in combination, shall not be deemed a
Material Adverse Effect: (i) effects caused by changes or circumstances
affecting general market conditions in the U.S. or applicable foreign economy or
effects generally applicable to the industry in which the Company operates
provided that such effects are not borne disproportionately by the Company,
(ii) effects resulting from or relating to the announcement or disclosure of the
sale of the Securities or other transactions contemplated by this Agreement, or
(iii) effects caused by any event, occurrence or condition resulting from or
relating to the taking of any action in accordance with this Agreement.

“Material Contract” means any contract of the Company that has been filed as an
exhibit to the SEC Reports pursuant to Item 601(b)(4) or Item 601(b)(10) of
Regulation S-K (including, for purposes hereof, any contracts that are required
to be filed as an exhibit to a Form 10).

“Material Permits” has the meaning set forth in Section 3.1(p).

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

“Outside Date” means February 27, 2015.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Placement Agent Warrants” has the meaning set forth in the recitals.

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on or quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the OTC Bulletin Board.

“Press Release” has the meaning set forth in Section 4.6.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition).

“Purchase Price” means US$2.00 per share of Common Stock.

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

“Purchaser Party” has the meaning set forth in Section 4.8(a).

“Registration Rights Agreement” has the meaning set forth in the recitals.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).

“Required Approvals” has the meaning set forth in Section 3.1(e).

 

3.



--------------------------------------------------------------------------------

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” has the meaning set forth in Section 3.1(h).

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(vi).

“Securities Act” has the meaning set forth in the recitals.

“Share Exchange Transaction” has the meaning set forth in the recitals.

“Short Sales” include, without limitation, (i) all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and (ii) sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers.

“Stock Certificates” has the meaning set forth in Section 2.2(a)(iv).

“Subscription Amount” has the meaning set forth in Section 2.1(a).

“Subsidiary” means any entity in which the Company, directly or indirectly, owns
capital stock or holds an equity or similar interest.

“Trading Affiliate” has the meaning set forth in Section 3.2(h).

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (unless the Principal Trading Market is
the OTC Bulletin Board or the OTC Pink tier of the OTC Markets Group, Inc.), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board or the OTC QB, OTC QX or OTC Pink tier of the OTC Markets Group,
Inc.), a day on which the Common Stock is traded in the over-the-counter market,
as reported by the OTC Bulletin Board, or (iii) if the Common Stock is not
quoted on any Trading Market (other than the OTC QB, OTC QX or OTC Pink tier of
the OTC Markets Group, Inc.), a day on which the Common Stock is quoted in the
over-the-counter market as reported by the OTC QB, OTC QX or OTC Pink tier of
the OTC Markets Group, Inc. (or any similar organization or agency succeeding to
its functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE-MKT,
the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq Capital
Market, the OTC Bulletin Board, the OTC QB, OTC QX or OTC Pink tier of the OTC
Markets Group, Inc. (or any similar organization or agency succeeding to its
functions of reporting prices) on which the Common Stock is listed or quoted for
trading on the date in question.

“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the annexes and exhibits attached hereto and thereto, the Irrevocable Transfer
Agent Instructions and any other documents or agreements executed in connection
with the transactions contemplated hereunder.

“Transfer Agent” means Globex Transfer LLC, or any successor transfer agent for
the Company.

 

4.



--------------------------------------------------------------------------------

“Unlegended Certificate” has the meaning set forth in Section 4.1(f).

ARTICLE 2

PURCHASE AND SALE

2.1 Closing.

(a) Amount. Subject to the terms and conditions set forth in this Agreement, at
the Closing, the Company shall issue and sell to each Purchaser listed on Annex
A hereto (including each Purchaser who shall be added to Annex A as a Purchaser
pursuant to a subsequent Closing hereunder), and each Purchaser listed on Annex
A hereto shall, severally and not jointly, purchase from the Company, such
number of Shares of Common Stock equal to the quotient resulting from dividing
(i) the aggregate purchase price for such Purchaser, as indicated below such
Purchaser’s name on its signature page of this Agreement (the “Subscription
Amount”) by (ii) the Purchase Price, rounded down to the nearest whole Share.

(b) Closing. The initial Closing will not occur unless:

(i) funds deposited in escrow as described in Section 2.1(c) below equal at
least the Minimum Offering, and corresponding documentation with respect to such
amounts has been delivered by Purchasers as described in Section 2.2(a) below;

(ii) the Share Exchange Transaction shall have been effected (or is
simultaneously effected); and

(iii) the other conditions set forth in Article 5 are satisfied or duly waived.

Thereafter, the Company may conduct one or more additional Closings for the sale
of the Shares until the termination of the Offering. Unless terminated earlier
by the Company, the Offering shall continue until the date that is thirty
(30) days following the initial Closing Date, which date may be extended until
the date that is forty-five (45) days following the initial Closing Date, by the
Company, without notice to any Purchaser, past, current or prospective. Each
Closing of the purchase and sale of the Shares shall take place at the offices
of Company Counsel, One Financial Center, Boston, Massachusetts on the Closing
Date or at such other locations or remotely by facsimile transmission or other
electronic means as the parties may mutually agree.

(c) Form of Payment; Delivery of Shares. On the Closing Date, (i) each Purchaser
listed on Annex A hereto shall wire transfer immediately available funds for its
Subscription Amount or deliver a certified check therefor, in United States
dollars, in the amount set forth as the “Aggregate Purchase Price (Subscription
Amount)” indicated below such Purchaser’s name on the applicable signature page
hereto by wire transfer to CSC Trust Company of Delaware, in its capacity as
escrow agent (the “Escrow Agent”), as set forth in instructions set forth under
the caption “How to subscribe for Shares in the private offering of Pieris
Pharmaceuticals, Inc.” below, and (ii) the Company shall irrevocably instruct
the Transfer Agent to deliver to each Purchaser listed on Annex A hereto one or
more stock certificates, free and clear of all restrictive and other legends
except as expressly provided in Section 4.1(b) hereof, evidencing the number of
Shares such Purchaser is purchasing as is calculated in accordance with
Section 2.1(a) above, within three (3) Business Days after the Closing.

 

5.



--------------------------------------------------------------------------------

2.2 Closing Deliveries.

(a) On or prior to each Closing, with respect to each Purchaser participating in
such Closing, the Company shall issue, deliver or cause to be delivered or made
available to such Purchaser the following (the “Company Deliverables”):

(i) this Agreement, duly executed by the Company;

(ii) a legal opinion of Company Counsel dated as of the Closing Date and
addressed to such Purchasers;

(iii) the Registration Rights Agreement, duly executed by the Company;

(iv) a copy of the duly executed Irrevocable Transfer Agent Instructions
delivered to and acknowledged in writing by the Transfer Agent, relating to the
issuance of stock certificates, free and clear of all restrictive and other
legends except as provided in Section 4.1(b) hereof, evidencing the Shares
subscribed for by the Purchasers hereunder to be registered in the names
provided by the Purchasers as set forth on the Stock Certificate Questionnaire
included as Exhibit B-2 hereto (the “Stock Certificates”) and delivered to the
Company pursuant to Section 2.2(b)(iv), with the original Stock Certificates to
be delivered to the addresses provided by the Purchasers on such questionnaires
within three (3) Business Days following the Closing;

(v) a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board of Directors of the Company or a duly authorized committee
thereof approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Securities, (b) certifying the
current versions of the articles of incorporation, as amended, and bylaws of the
Company and (c) certifying as to the signatures and authority of persons signing
the Transaction Documents and related documents on behalf of the Company, in the
form attached hereto as Exhibit D;

(vi) a certificate (the “Compliance Certificate”), dated as of the Closing Date
and signed by the Company’s Chief Executive Officer or its Chief Financial
Officer, certifying to the fulfillment of the conditions specified in
Sections 5.1(a) and (b) in the form attached hereto as Exhibit E.

(vii) a certificate evidencing the formation and good standing of the Company
issued by the Secretary of State of the State of Nevada, as of a date within
five (5) days of the Closing Date; and

(viii) a certified copy of the Articles of Incorporation, as certified by the
Secretary of State of the State of Nevada, as of a date within ten (10) days of
the Closing Date.

(b) On or prior to each Closing, each Purchaser shall deliver or cause to be
delivered to the Company the following (the “Purchaser Deliverables”):

(i) this Agreement and the Registration Rights Agreement, duly executed by such
Purchaser (by executing the Omnibus Signature Page);

(ii) its Subscription Amount, in United States dollars and in immediately
available funds, by wire transfer or certified or other bank check to the
Company’s account as set forth under the caption “How to subscribe for Shares in
the private offering of Pieris Pharmaceuticals, Inc.” below;

 

6.



--------------------------------------------------------------------------------

(iii) a fully completed and duly executed Selling Stockholder Questionnaire in
the form attached as Annex B to the Registration Rights Agreement;

(iv) a fully completed and duly executed Accredited Investor Questionnaire in
the form attached hereto as Exhibit B-1;

(v) a fully completed and duly executed Stock Certificate Questionnaire in the
form attached hereto as Exhibit B-2;

(vi) a fully completed and duly executed Anti-Money Laundering Information Form
in the form attached hereto as Exhibit B-3; and

(vii) a fully completed and duly executed Investor Profile in the form attached
as Exhibit B-4.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants as of the date hereof and the Closing Date (except for the
representations and warranties that speak as of a specific date, which shall be
made as of such date), and after giving effect to the Share Exchange
Transaction, to each of the Purchasers that, except as disclosed in the SEC
Reports and the disclosure schedule delivered by the Company hereunder (the
“Disclosure Schedule”), which disclosure shall be deemed a part hereof this
Article 3 and shall qualify any representations and warranties made by the
Company herein to the extent of the applicable disclosure:

(a) Subsidiaries. Except as set forth on Section 3.1(a) of the Disclosure
Schedule, the Company has no direct or indirect Subsidiaries other than Pieris
AG, a German stock corporation organized and existing under the laws of Germany.

(b) Organization and Qualification. The Company is an entity duly incorporated,
validly existing and in good standing under the laws of the State of Nevada,
with the requisite corporate power and authority to own or lease and use its
properties and assets and to carry on its business as currently conducted. The
Company is not in violation of any of the provisions of its articles of
incorporation or bylaws. The Company is duly qualified to conduct business and
is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, would not have a Material
Adverse Effect.

(c) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of each of the Transaction Documents to which it is a party by the
Company and the consummation by it of the transactions contemplated hereby and
thereby (including, but not limited to, the sale and delivery of the Shares)
have been duly authorized by all necessary corporate action on the part of the
Company, and no further corporate action is required by the Company, its Board
of Directors or its stockholders in connection therewith other than in
connection with the Required Approvals. Each of the Transaction Documents to
which it is a party has been (or upon delivery will have been) duly executed by
the Company and is, or when delivered in accordance with the terms hereof, will
constitute the legal, valid and binding obligation of the Company enforceable
against the Company in

 

7.



--------------------------------------------------------------------------------

accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application or
insofar as indemnification and contribution provisions may be limited by
applicable law. There are no shareholder agreements, voting agreements, or other
similar arrangements with respect to the Company’s capital stock (i) to which
the Company is a party or, (ii) to the Company’s Knowledge, between or among any
of the Company’s stockholders.

(d) No Conflicts. The execution, delivery and performance by the Company of the
Transaction Documents to which it is a party and the consummation by the Company
of the transactions contemplated hereby or thereby (including, without
limitation, the issuance of the Shares) do not and will not (i) conflict with or
violate any provisions of the Company’s articles of incorporation or bylaws or
otherwise result in a violation of the organizational documents of the Company,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any Material Contract or
(iii) subject to the Required Approvals, result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations and the rules and regulations,
assuming the correctness of the representations and warranties made by the
Purchasers herein, of any self -regulatory organization to which the Company or
its securities are subject, including all applicable Trading Markets), or by
which any property or asset of the Company is bound or affected), except in the
case of clause (ii) and clause (iii) such as would not individually reasonably
be expected to have a Material Adverse Effect.

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents (including
the issuance of the Securities), other than (i) the filing with the Commission
of one or more Registration Statements in accordance with the requirements of
the Registration Rights Agreement, (ii) filings required by applicable state
securities laws, (iii) the filing of a Notice of Sale of Securities on Form D
with the Commission under Regulation D of the Securities Act, (iv) the filing of
any requisite notices and/or application(s) to the Principal Trading Market for
the issuance and sale of the Shares and the listing of the Shares for trading or
quotation, as the case may be, thereon in the time and manner required thereby,
(v) the filings required in accordance with Section 4.6 of this Agreement and
(vi) those that have been made or obtained prior to the date of this Agreement
(collectively, the “Required Approvals”).

(f) Issuance of the Securities. The Shares have been duly authorized and, when
issued and paid for in accordance with the terms of the Transaction Documents,
will be duly and validly issued, fully paid and non-assessable and free and
clear of all Liens suffered or permitted by the Company, other than restrictions
on transfer provided for in the Transaction Documents or imposed by applicable
securities laws, and shall not be subject to preemptive or similar rights.
Assuming the accuracy of the representations and warranties of the Purchasers in
this Agreement, the Shares will be issued in compliance with all applicable
federal and state securities laws.

(g) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock, options and other securities of the Company (whether
or not presently convertible into or exercisable or exchangeable for shares of
capital stock of the Company) is set forth in Section 3.1(g) of the Disclosure
Schedule. All of the outstanding shares of capital stock of the Company are duly
authorized, validly issued, fully paid and non-assessable, have been issued in
compliance in all

 

8.



--------------------------------------------------------------------------------

material respects with all applicable federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase any capital stock of the Company.
Except as set forth in Section 3.1(g) of the Disclosure Schedule: (i) no shares
of the Company’s capital stock are subject to preemptive rights or any other
similar rights or any Liens suffered or permitted by the Company; (ii) except
for the Transaction Documents or as a result of the performance by the Company
of the Transaction Documents, there are no outstanding options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares of capital stock of the Company, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of capital stock of the Company or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company;
(iii) there are no outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing indebtedness
of the Company or by which the Company is or may become bound; (iv) there are no
financing statements securing obligations in any material amounts, either singly
or in the aggregate, filed in connection with the Company; (v) there are no
agreements or arrangements under which the Company is obligated to register the
sale of any of their securities under the Securities Act (except the
Registration Rights Agreement); (vi) there are no outstanding securities or
instruments of the Company or which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company is or may become bound to redeem a security of
the Company; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) the Company does not have any stock appreciation rights
or “phantom stock” plans or agreements or any similar plan or agreement; and
(ix) the Company has no liabilities or obligations required to be disclosed in
the SEC Reports (including, for purposes hereof, any liabilities that are
required to be disclosed in a Form 10) but not so disclosed in the SEC Reports,
other than those incurred in the ordinary course of the Company’s businesses and
which, individually or in the aggregate, do not or would not reasonably be
expected to have a Material Adverse Effect.

(h) SEC Reports. The Company has filed all reports, schedules, forms, statements
and other documents required to be filed by it under the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for twelve (12) months preceding and
including the date hereof (or such shorter period as the Company was required by
law or regulation to file such material), including without limitation, that
certain Current Report on Form 8-K filed with the Commission on or before the
date hereof disclosing, among other things, the completion of the Share Exchange
Transaction and the Company ceasing to be a “shell company” as defined in Rule
12b-2 under the Exchange Act (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “SEC Reports” and together with this Agreement,
including the Disclosure Schedule hereto, the Confidential and Non-Binding
Summary Term Sheet relating to the Offering, the Executive Summary and Risk
Factors, each dated November 20, 2014 and as amended and supplemented to date,
the “Disclosure Materials”), on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.

(i) Financial Statements. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with GAAP applied on a consistent basis during the
periods involved, except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
Subsidiaries taken as a whole as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments.

 

9.



--------------------------------------------------------------------------------

(j) Tax Matters. The Company (i) has prepared and filed all foreign, federal and
state income and all other tax returns, reports and declarations required to be
filed prior to the date hereof by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due prior to the date hereof on
such returns, reports and declarations, except those being contested in good
faith, with respect to which adequate reserves have been set aside on the books
of the Company and (iii) has set aside on its books provisions reasonably
adequate for the payment of all taxes for periods subsequent to the periods to
which such returns, reports or declarations apply, except where the failure to
so file or pay or set aside provisions for any such tax, assessment, charge or
return would not reasonably be expected to have a Material Adverse Effect.

(k) Material Changes. Since the date of the latest balance sheet included in the
financial statements contained within the SEC Reports, except as specifically
disclosed in the SEC Reports, (i) there have been no events, occurrences or
developments that have had or would reasonably be expected to have a Material
Adverse Effect, (ii) the Company has not incurred any material liabilities
(contingent or otherwise) other than (A) trade payables, accrued expenses and
other liabilities incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or to be disclosed in filings made with
the Commission, (iii) the Company has not materially altered its method of
accounting or the manner in which it keeps its accounting books and records,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock (other than in
connection with repurchases of unvested stock issued to employees of the
Company), (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except Common Stock issued in the ordinary course
pursuant to existing Company stock option or stock purchase plans or executive
and director corporate arrangements disclosed in the SEC Reports and Common
Stock issued pursuant to the Share Exchange Transaction, (vi) there has not been
any material change or amendment to, or any waiver of any material right under,
any Material Contract under which the Company or any of its assets is bound or
subject, and (vii) except for the issuance of the Securities contemplated by
this Agreement, no event, liability or development has occurred or exists with
respect to the Company or its business, properties, operations or financial
condition that would be required to be disclosed by the Company under applicable
securities laws at the time this representation is made that has not been
publicly disclosed in the SEC Reports.

(l) Environmental Matters. To the Company’s Knowledge, the Company (i) is not in
violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), (ii) does not own or
operate any real property contaminated with any substance that is in violation
of any Environmental Laws, (iii) is not liable for any off-site disposal or
contamination pursuant to any Environmental Laws, and (iv) is not subject to any
claim relating to any Environmental Laws; which violation, contamination,
liability or claim has had or would have a Material Adverse Effect; and there is
no pending or, to the Company’s Knowledge, threatened investigation that might
lead to such a claim.

(m) Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Securities, (ii) involves a claim of violation of or liability under any
federal, state, local or foreign laws governing the Company’s operations,
including without limiting the generality of the foregoing, laws regulating the
protection of

 

10.



--------------------------------------------------------------------------------

human health, including without limiting the generality of the foregoing, laws
relating to the manufacture, processing, packaging, labeling, marketing,
distribution, use, inspection, treatment, storage, disposal, transport or
handling of the Company’s products, and regulated or hazardous substances, as
well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder, all as
may be in effect from time to time and all successors, replacements and
expansions thereof, (iii) involves injury to or death of any person arising from
or relating to any of the Company’s product or (iv) would reasonably be expected
to have a Material Adverse Effect.

(n) Employment Matters. No material labor dispute exists or, to the Company’s
Knowledge, is imminent with respect to any of the employees of the Company which
would have a Material Adverse Effect. None of the Company’s employees is a
member of a union that relates to such employee’s relationship with the Company,
and the Company is not a party to a collective bargaining agreement, and the
Company believes that its relationship with its employees is good.

(o) Compliance. The Company (i) is not in default under or in violation of (and
no event has occurred that has not been waived that, with notice or lapse of
time or both, would result in a default by the Company), nor has the Company
received written notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other Material
Contract (whether or not such default or violation has been waived), (ii) is not
in violation of any order of any court, arbitrator or governmental body having
jurisdiction over the Company or its properties or assets and (iii) is not and
has not been in violation of, or in receipt of notice that it is in violation
of, any statute, rule or regulation of any governmental authority applicable to
the Company, including without limitation, all applicable rules and regulations
of the Food and Drug Administration (the “FDA”), and all applicable laws,
statutes, ordinances, rules or regulations (including, without limitation, the
Federal Food, Drug and Cosmetic Act of 1938, as amended and similar foreign laws
and regulations) enforced by the FDA or equivalent foreign authorities, except
in each case as would not, individually or in the aggregate, have a Material
Adverse Effect.

(p) Regulatory Permits. The Company possesses all certificates, authorizations
and permits issued by the appropriate federal, state, local or foreign
regulatory authorities necessary to conduct its business as described in the SEC
Reports, including without limitation the FDA, except where the failure to
possess such permits has not had and would not have a Material Adverse Effect
(“Material Permits”), and (i) the Company has not received any notice of
proceedings relating to the revocation or modification of any such Material
Permits and (ii) the Company has no Knowledge of any facts or circumstances that
the Company would reasonably expect to give rise to the revocation or
modification of any Material Permits.

(q) Title to Assets. The Company does not own any real property. The Company has
good and marketable title to all tangible personal property owned by it which is
material to the business of the Company, in each case free and clear of all
Liens except such as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and except for Liens for the payment of federal, state
or other taxes for which appropriate reserves have been made in accordance with
GAAP and the payment of which is not delinquent or subject to penalties. Any
real property and facilities held under lease by the Company are held by it
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not materially interfere with the use made of such property and
buildings by the Company.

(r) Intellectual Property. To the Company’s Knowledge, the Company or its
Subsidiaries owns, possesses, licenses or has other rights to use all foreign
and domestic patents, patent applications, trade and service marks, trade and
service mark registrations, trade names, copyrights,

 

11.



--------------------------------------------------------------------------------

licenses, inventions, trade secrets, technology and other proprietary rights and
processes (collectively, the “Intellectual Property”) necessary for the conduct
of its businesses as now conducted and which Intellectual Property the failure
to so own, possess, license or have other rights to use would be reasonably
expected to have a Material Adverse Effect. Except where any such violations or
infringements would not be reasonably expected to have a Material Adverse
Effect, to the Company’s Knowledge (i) the Company’s or its Subsidiaries’ use of
any such Intellectual Property in the conduct of its business as presently
conducted does not infringe upon the rights of any third parties; (ii) there is
no infringement by third parties of any such Intellectual Property; (iii) there
is no pending or threatened Action challenging the Company’s rights in or to any
such Intellectual Property; (iv) there is no pending or threatened Action
challenging the validity or scope of any such Intellectual Property; and
(v) there is no pending or threatened Action that the Company infringes or
otherwise violates any patent, trademark, copyright, trade secret or other
proprietary rights of others.

(s) Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as the Company
believes to be prudent in the businesses and locations in which the Company is
engaged. The Company has not received any notice of cancellation of any such
insurance, nor does the Company have any Knowledge that it will be unable to
renew its existing insurance coverage for the Company as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.

(t) Transactions With Affiliates and Employees. None of the officers or
directors of the Company and, to the Company’s Knowledge, none of the employees
of the Company, is presently a party to any transaction with the Company or to a
transaction presently contemplated by the Company (other than for services as
employees, officers and directors) that would be required to be disclosed by the
Company pursuant to Item 404 of Regulation S-K promulgated under the Securities
Act, except as contemplated by the Transaction Documents or set forth in the SEC
Reports.

(u) Sarbanes-Oxley. Except as disclosed in the SEC Reports, the Company is in
compliance in all material respects with all of the provisions of the
Sarbanes-Oxley Act of 2002 which are applicable to it.

(v) Certain Fees. Other than the Placement Agents, no person or entity will
have, as a result of the transactions contemplated by this Agreement, any valid
right, interest or claim against or upon the Company or a Purchaser for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Company. The Company shall
indemnify, pay, and hold each Purchaser harmless against, any liability, loss or
expense (including, without limitation, attorneys’ fees and out-of-pocket
expenses) arising in connection with any such right, interest or claim.

(w) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2 of this Agreement (without giving effect
to any materiality qualifiers therein) and the accuracy of the information
disclosed by each Purchaser in the Accredited Investor Questionnaires delivered
pursuant to Section 2.2(b)(iv) and Section 5.2(d), no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers under the Transaction Documents.

(x) Registration Rights. Other than pursuant to the Registration Rights
Agreement, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company other
than those securities that are currently registered on an effective registration
statement on file with the Commission.

 

12.



--------------------------------------------------------------------------------

(y) No Directed Selling Efforts or General Solicitation. Neither the Company nor
any Person acting on its behalf has conducted any “general solicitation” or
“general advertising” (as those terms are used in Regulation D) in connection
with the offer or sale of any of the Securities.

(z) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 (without giving effect
to any materiality qualifiers therein), neither the Company nor any Person
acting on its behalf has, directly or indirectly, at any time within the past
six (6) months, made any offers or sales of any Company security or solicited
any offers to buy any security under circumstances that would (i) eliminate the
availability of the exemption from registration under Regulation D under the
Securities Act in connection with the offer and sale by the Company of the
Securities as contemplated hereby or (ii) cause the Offering of the Securities
pursuant to the Transaction Documents to be integrated with prior offerings by
the Company for purposes of any applicable law, regulation or shareholder
approval provisions, including, without limitation, under the rules and
regulations of any Trading Market on which any of the securities of the Company
are listed or designated.

(aa) Investment Company. The Company is not required to be registered as, and is
not an Affiliate of, and immediately following the Closing will not be required
to register as, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

(bb) Application of Takeover Protections; Rights Agreements. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s charter documents or the laws of the
State of Nevada that is or could reasonably be expected to become applicable to
any of the Purchasers as a result of the Purchasers and the Company fulfilling
their obligations or exercising their rights under the Transaction Documents,
including, without limitation, the Company’s issuance of the Securities and the
Purchasers’ ownership of the Securities. The Company has not adopted a
stockholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of Common Stock or a change in control of the Company.

(cc) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its SEC
Reports (including, for purposes hereof, any that are required to be disclosed
in a Form 10) and is not so disclosed or that otherwise would have a Material
Adverse Effect.

(dd) Acknowledgment Regarding the Purchasers’ Purchase of Securities. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities.

(ee) Foreign Corrupt Practices. Neither the Company, nor to the Company’s
Knowledge, any agent or other person acting on behalf of the Company, has:
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds,

 

13.



--------------------------------------------------------------------------------

(iii) failed to disclose fully any contribution made by the Company (or made by
any person acting on its behalf of which the Company is aware) which is in
violation of law or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.

(ff) No Additional Agreements. The Company does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.

3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants as of the date hereof
and as of the Closing Date in the case of the Purchasers listed on Annex A
hereto to the Company as follows:

(a) Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership, limited liability
company or other similar power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents to which it is a party
and otherwise to carry out its obligations hereunder and thereunder. The
execution, delivery and performance by such Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or, if such Purchaser is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of such
Purchaser. Each Transaction Document to which it is a party has been duly
executed by such Purchaser, and when delivered by such Purchaser in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Purchaser, enforceable against it in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application or insofar as indemnification
and contribution provisions may be limited by applicable law.

(b) No Conflicts. The execution, delivery and performance by such Purchaser of
the Transaction Documents to which it is a party and the consummation by such
Purchaser of the transactions contemplated hereby and thereby will not
(i) result in a violation of the organizational documents of such Purchaser,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Purchaser is a party or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.

(c) Investment Intent. Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account and not with a view to, or for distributing or reselling
such Securities or any part thereof in violation of the Securities Act or any
applicable state securities laws, provided, however, that by making the
representations herein, such Purchaser does not agree to hold any of the
Securities for any minimum period of time and reserves the right, subject to the
provisions of this Agreement and the Registration Rights Agreement, at all times
to sell or otherwise dispose of all or any part of such Securities pursuant to
an effective registration statement under the Securities Act or under an
exemption from such registration and in compliance with applicable federal and
state securities laws. Such Purchaser is acquiring the Securities hereunder in
the ordinary course of its business. Such Purchaser does not presently have any
agreement, plan or understanding, directly or indirectly, with any Person to
distribute or effect any distribution of any of the Securities (or any

 

14.



--------------------------------------------------------------------------------

securities which are derivatives thereof) to or through any person or entity;
such Purchaser is not a registered broker-dealer under Section 15 of the
Exchange Act or an entity engaged in a business that would require it to be so
registered as a broker-dealer.

(d) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and at the date hereof it is, an “accredited investor” as defined in Rule
501(a) under the Securities Act, for the reason(s) specified on the Accredited
Investor Questionnaire attached hereto as completed by Purchaser, and Purchaser
shall submit to the Company such further assurances of such status as may be
reasonably requested by the Company.

(e) General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general advertisement.

(f) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

(g) Access to Information. Such Purchaser acknowledges that it has had the
opportunity to review the Disclosure Materials and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the Offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Neither such
inquiries nor any other investigation conducted by or on behalf of such
Purchaser or its representatives or counsel shall modify, amend or affect such
Purchaser’s right to rely on the truth, accuracy and completeness of the
Disclosure Materials and the Company’s representations and warranties contained
in the Transaction Documents (as qualified by the Disclosure Materials). Such
Purchaser has sought such accounting, legal and tax advice as it has considered
necessary to make an informed decision with respect to its acquisition of the
Securities.

(h) Certain Trading Activities. Other than with respect to the transactions
contemplated herein, since the time that such Purchaser was first contacted by
the Company or any other Person regarding the transactions contemplated hereby,
neither the Purchaser nor, to the knowledge of such Purchaser, any Affiliate of
such Purchaser which (i) had knowledge of the transactions contemplated hereby,
(ii) has or shares discretion relating to such Purchaser’s investments or
trading or information concerning such Purchaser’s investments, including in
respect of the Securities and (iii) is subject to such Purchaser’s review or
input concerning such Affiliate’s investments or trading (collectively, “Trading
Affiliates”) has directly or indirectly, nor has any Person acting on behalf of
or pursuant to any understanding with such Purchaser or Trading Affiliate,
effected or agreed to effect any transactions in the securities of the Company
(including, without limitation, any Short Sales involving the Company’s
securities). Notwithstanding the foregoing, in the case of a Purchaser and/or
Trading Affiliate that is, individually or collectively, a multi-managed
investment vehicle whereby separate portfolio managers manage separate portions
of such Purchaser’s or Trading Affiliate’s assets and the portfolio managers
have no direct knowledge of the investment decisions made by the portfolio
managers managing other portions of such Purchaser’s or Trading Affiliate’s
assets, the representation set forth above shall apply

 

15.



--------------------------------------------------------------------------------

only with respect to the portion of assets managed by the portfolio manager(s)
that have knowledge about the financing transaction contemplated by this
Agreement. Other than to other Persons party to this Agreement, such Purchaser
has maintained the confidentiality of all disclosures made to it in connection
with the transactions contemplated hereby (including the existence and terms of
such transactions). Notwithstanding the foregoing, and except as otherwise
provided in Section 4.11, no Purchaser makes any representation, warranty or
covenant hereby that it will not engage in Short Sales in the securities of the
Company after the effectiveness of the Registration Statement as described in
Section 4.11.

(i) Brokers and Finders. Other than the Placement Agents, no Person will have,
as a result of the transactions contemplated by this Agreement, any valid right,
interest or claim against or upon the Company or any Purchaser for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Purchaser.

(j) Independent Investment Decision. Such Purchaser has independently evaluated
the merits of its decision to purchase Securities pursuant to the Transaction
Documents, and such Purchaser confirms that it has not relied on the advice of
any other Purchaser’s business and/or legal counsel in making such decision.
Such Purchaser understands that nothing in this Agreement or any other materials
presented by or on behalf of the Company to the Purchaser in connection with the
purchase of the Securities constitutes legal, tax or investment advice. Such
Purchaser has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Securities.

(k) Reliance on Exemptions. Such Purchaser understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.

(l) No Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the Offering of the
Securities.

(m) Regulation M. Such Purchaser is aware that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of Common Stock and other
activities with respect to the Common Stock by the Purchasers.

(n) Residency. Such Purchaser’s principal executive offices are in the
jurisdiction set forth immediately below such Purchaser’s name on the applicable
signature page attached hereto.

(o) Trading Market. Such Purchaser acknowledges that the Securities are quoted
over-the-counter, and that no securities issued by the Company are listed on a
national securities exchange. Such Purchaser understands that only a limited
public market for the Company’s Common Stock exists and that there can be no
assurance that an active public market for the Common Stock will exist or
continue to exist.

(p) Shell Company. Such Purchaser acknowledges that the Company was, prior to
the completion of the Share Exchange Transaction, deemed to be a “shell company”
as defined by the rules and regulations of the Commission.

 

16.



--------------------------------------------------------------------------------

(q) Purchaser represents that neither it nor, to its knowledge, any person or
entity controlling, controlled by or under common control with it, nor any
person having a beneficial interest in it, nor any person on whose behalf the
Purchaser is acting: (i) is a person listed in the Annex to Executive Order
No. 13224 (2001) issued by the President of the United States (Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism); (ii) is named on the List of Specially
Designated Nationals and Blocked Persons maintained by the U.S. Office of
Foreign Assets Control; (iii) is a non-U.S. shell bank or is providing banking
services indirectly to a non-U.S. shell bank; (iv) is a senior non-U.S.
political figure or an immediate family member or close associate of such
figure; or (v) is otherwise prohibited from investing in the Company pursuant to
applicable U.S. anti-money laundering, anti-terrorist and asset control laws,
regulations, rules or orders (categories (i) through (v), each a “Prohibited
Purchaser”). The Purchaser agrees to provide the Company, promptly upon request,
all information that the Company reasonably deems necessary or appropriate to
comply with applicable U.S. anti-money laundering, anti-terrorist and asset
control laws, regulations, rules and orders. The Purchaser consents to the
disclosure to U.S. regulators and law enforcement authorities by the Company and
its affiliates and agents of such information about the Purchaser as the Company
reasonably deems necessary or appropriate to comply with applicable U.S.
antimony laundering, anti-terrorist and asset control laws, regulations, rules
and orders. If the Purchaser is a financial institution that is subject to the
USA Patriot Act, the Purchaser represents that it has met all of its obligations
under the USA Patriot Act. The Purchaser acknowledges that if, following its
investment in the Company, the Company reasonably believes that the Purchaser is
a Prohibited Purchaser or is otherwise engaged in suspicious activity or refuses
to promptly provide information that the Company requests, the Company has the
right or may be obligated to prohibit additional investments, segregate the
assets constituting the investment in accordance with applicable regulations or
immediately require the Purchaser to transfer the Shares. The Purchaser further
acknowledges that the Purchaser will have no claim against the Company or any of
its affiliates or agents for any form of damages as a result of any of the
foregoing actions.

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.

ARTICLE 4

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) Compliance with Laws. Notwithstanding any other provision of the Transaction
Documents, each Purchaser covenants that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company,
(iii) to an Affiliate of a Purchaser, (iv) pursuant to Rule 144 (provided that
the Purchaser provides the Company with reasonable assurances (in the form of
seller and broker representation letters if required) that the securities may be
sold pursuant to such rule) or Rule 144A, or (v) in connection with a bona fide
pledge, the Company may require the transferor thereof to provide to the Company
an opinion of counsel selected by the transferor and reasonably acceptable to
the Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act. As a
condition of transfer, any such transferee shall agree in writing to be bound by
the terms of this Agreement and shall have the rights of a Purchaser under this
Agreement and the Registration Rights Agreement.

(b) Legends. Certificates evidencing the Securities shall bear any legend as
required by the “Blue Sky” laws of any state and a restrictive legend in
substantially the following form until such time as they are not required under
Section 4.1(c) (and a stock transfer order may be placed against transfer of the
certificates for the Securities):

 

17.



--------------------------------------------------------------------------------

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY.

In addition, if any Purchaser is an Affiliate of the Company, certificates
evidencing the Securities issued to such Purchaser shall bear a customary
“affiliates” legend.

(c) Removal of Legends. Subject to the Company’s right to request an opinion of
counsel as set forth in Section 4.1(a), the legend set forth in Section 4.1(b)
above shall be removable and the Company shall issue or cause to be issued a
certificate without such legend or any other legend (except for any “affiliates”
legend as set forth in Section 4.1(b)) to the holder of the applicable Shares
upon which it is stamped or issue or cause to be issued to such holder by
electronic delivery at the applicable balance account at The Depository Trust
Company (“DTC”) as provided in this Section 4.1(c), if (i) such Securities are
registered for resale under the Securities Act (provided that, if the Purchaser
is selling pursuant to the effective registration statement registering the
Securities for resale, the Purchaser agrees to only sell such Securities during
such time that such registration statement is effective and not withdrawn or
suspended, and only as permitted by such registration statement), or (ii) such
Securities are sold or transferred in compliance with Rule 144 (if the
transferor is not an Affiliate of the Company), including without limitation in
compliance with the current public information requirements of Rule 144 if
applicable to the Company at the time of such sale or transfer, and the holder
and its broker have delivered customary documents reasonably requested by the
Transfer Agent and/or Company Counsel in connection with such sale or transfer.
Any fees (with respect to the Transfer Agent, Company Counsel or otherwise)
associated with the removal of such legend shall be borne by the Company.
Following the Effective Date (as defined in the Registration Rights Agreement),
or at such other time as a legend is no longer required for certain Securities,
the Company will no later than three (3) Trading Days following the delivery by
a Purchaser to the Company or the Transfer Agent (with concurrent notice and
delivery of copies to the Company) of a legended certificate representing such
Shares (endorsed or with stock powers attached, signatures guaranteed, and
otherwise in form necessary to affect the reissuance and/or transfer, and
together with such other customary documents as the Transfer Agent and/or
Company Counsel shall reasonably request), deliver or cause to be delivered to
the transferee of such Purchaser or such Purchaser, as applicable, a certificate
representing such Securities that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 4.1. Certificates for Shares subject to legend removal
hereunder shall be transmitted by the Transfer Agent to the Purchasers, as
applicable, by crediting the account of the transferee’s Purchaser’s prime
broker with DTC.

 

18.



--------------------------------------------------------------------------------

Purchaser understands that prior to the Share Exchange Transaction, the Company
was a “shell company” as defined in Rule 12b-2 under the Securities Exchange
Act, and that upon the filing of the Current Report on Form 8-K reporting the
consummation of the Share Exchange Transaction and related transactions and
otherwise containing Form 10 information discussed below, the Company will cease
to be a shell company. Pursuant to Rule 144(i), securities issued by a current
or former shell company (that is, the Securities) that otherwise meet the
holding period and other requirements of Rule 144 nevertheless cannot be sold in
reliance on Rule 144 until one year after the Company (a) is no longer a shell
company; and (b) has filed current “Form 10 information” (as defined in Rule
144(i)) with the SEC reflecting that it is no longer a shell company, and
provided that at the time of a proposed sale pursuant to Rule 144, the Company
is subject to the reporting requirements of Section 13 or 15(d) of the Exchange
Act and has filed all reports and other materials required to be filed by
Section 13 or 15(d) of the Exchange Act, as applicable, during the preceding 12
months (or for such shorter period that the issuer was required to file such
reports and materials), other than Form 8-K reports. As a result, the
restrictive legends on certificates for the Securities cannot be removed except
in connection with an actual sale meeting the foregoing requirements or pursuant
to an effective registration statement.

(d) Irrevocable Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its Transfer Agent, and any subsequent Transfer Agent, in the
form of Exhibit C attached hereto (the “Irrevocable Transfer Agent
Instructions”). The Company represents and warrants that no instruction other
than the Irrevocable Transfer Agent Instructions or instructions consistent
therewith or otherwise contemplated hereby or thereby or by the other
Transaction Documents or such other documents as the Transfer Agent may request
in connection with any such instructions will be given by the Company to its
Transfer Agent in connection with this Agreement, and that the Securities shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in and subject to the terms of this Agreement, the other
Transaction Documents and applicable law.

(e) Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Shares or any interest therein without complying with the
requirements of the Securities Act. While the Registration Statement remains
effective, each Purchaser hereunder may sell the Shares in accordance with the
plan of distribution contained in the Registration Statement and, if it does so,
it will comply therewith and with the related prospectus delivery requirements
unless an exemption therefrom is available. Each Purchaser, severally and not
jointly with the other Purchasers, agrees that if it is notified by the Company
in writing at any time that the Registration Statement registering the resale of
the Shares is not effective or that the prospectus included in such Registration
Statement no longer complies with the requirements of Section 10 of the
Securities Act, the Purchaser will refrain from selling such Shares until such
time as the Purchaser is notified by the Company that such Registration
Statement is effective or such prospectus is compliant with Section 10 of the
Securities Act, unless such Purchaser is able to, and does, sell such Shares
pursuant to an available exemption from the registration requirements of
Section 5 of the Securities Act. Each Purchaser acknowledges that the delivery
of the Irrevocable Transfer Agent Instructions and any removal of any legends
from certificates representing the Shares as set forth in this Section 4.1 is
predicated on the Company’s reliance upon the Purchaser’s acknowledgement in
this Section 4.1(e).

(f) Buy-In. If the Company shall fail for any reason or for no reason to issue
to a Purchaser a certificate not bearing the legend set forth in Section 4.1(b)
within three (3) Trading Days after receipt by the Company and the Transfer
Agent of all documents necessary for the removal of the legend as set forth in
Section 4.1(c) at a time at which such removal is not prohibited under
applicable law (the “Deadline Date”) (such certificate, the “Unlegended
Certificate”), then, in addition to all other remedies available to such
Purchaser, if on or after the Trading Day immediately following such three (3)

 

19.



--------------------------------------------------------------------------------

Trading Day period, such Purchaser purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by such
Purchaser of the shares of Common Stock to be represented by the Unlegended
Certificate that such Purchaser anticipated receiving from the Company without
any restrictive legend as a result of such Purchaser’s full compliance with
Section 4.1(c) (a “Buy-In”), then the Company shall, within three (3) Trading
Days after such Purchaser’s request and in such Purchaser’s sole discretion,
either (i) pay cash to the Purchaser in an amount equal to such Purchaser’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate (and to issue such shares of Common
Stock) shall terminate, or (ii) promptly honor its obligation to deliver to such
Purchaser a certificate or certificates representing such shares of Common Stock
and pay cash to the Purchaser in an amount equal to the excess (if any) of the
Buy-In Price over the product of (a) such number of shares of Common Stock,
times (b) the closing price of the Common Stock on the Deadline Date as reported
by the Principal Trading Market. The Purchaser of shares of Common Stock shall
provide the Company written notice indicating the amounts payable to such
Purchaser in respect of the Buy-In, together with applicable confirmations and
other evidence reasonably requested by the Company.

4.2 Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common Stock.
The Company further acknowledges that its obligations under the Transaction
Documents, including without limitation its obligation to issue the Shares
pursuant to the Transaction Documents, are, subject to the terms and conditions
expressly set forth in this Agreement, unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim the Company may have against any
Purchaser and regardless of the dilutive effect that such issuance may have on
the ownership of the other stockholders of the Company.

4.3 Furnishing of Information. In order to enable the Purchasers to sell the
Securities under Rule 144 of the Securities Act, for a period of one year from
the Closing Date, the Company shall use its commercially reasonable efforts to
timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to the Exchange Act. During such one year period, if
the Company is not required to file reports pursuant to such laws, it will
prepare and furnish to the Purchasers and make publicly available in accordance
with Rule 144(c) such information as is required for the Purchasers to sell the
Shares under Rule 144.

4.4 Form D and Blue Sky. The Company agrees to timely file a Form D with respect
to the Securities as required under Regulation D and to provide a copy thereof
to each Purchaser who requests a copy in writing promptly after such filing. The
Company shall take such action as the Company shall reasonably determine is
necessary in order to qualify the Securities for sale to the Purchasers at the
Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification), which, subject to the accuracy of the Company’s and the
Purchaser’s representations and warranties set forth herein, shall consist of
the submission of all filings and reports relating to the offer and sale of the
Securities pursuant to Rule 506 of Regulation D required under applicable
securities or “Blue Sky” laws of the states of the United States following the
Closing Date, and shall provide evidence of any such action so taken to the
Purchasers who request in writing such evidence.

4.5 No Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that the Affiliates of the Company shall not, sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchasers, or that will be integrated with

 

20.



--------------------------------------------------------------------------------

the offer or sale of the Securities for purposes of the rules and regulations of
any Trading Market such that it would require shareholder approval prior to the
closing of such other transaction unless shareholder approval is obtained before
the closing of such subsequent transaction.

4.6 Securities Laws Disclosure; Publicity. By 9:00 a.m., New York City time, on
the Trading Day immediately following the execution of this Agreement, the
Company shall issue a press release (the “Press Release”) disclosing all
material terms of the Offering. Within the time required by the Exchange Act,
the Company will file a Current Report on Form 8-K with the Commission
describing the terms of the Transaction Documents (and including as exhibits to
such Current Report on Form 8-K the material Transaction Documents (including,
without limitation, this Agreement and the Registration Rights Agreement)).
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Purchaser or an Affiliate of any Purchaser, or include the name of any
Purchaser or an Affiliate of any Purchaser in any press release or filing with
the Commission (other than the Registration Statement) or any regulatory agency
or Trading Market, without the prior written consent of such Purchaser, except
(i) as required by federal securities law in connection with (A) any
registration statement contemplated by the Registration Rights Agreement and
(B) the filing of final Transaction Documents (including signature pages
thereto) with the Commission or (ii) to the extent such disclosure is required
by law, request of the staff of the Commission or of any regulatory agency or
Trading Market regulations, in which case the Company shall provide the
Purchasers with prior written notice of such disclosure permitted under this
sub-clause (ii). From and after the issuance of the Press Release, no Purchaser
shall be in possession of any material, non-public information received from the
Company or any of its respective officers, directors, employees or agents, that
is not disclosed in the Press Release unless a Purchaser shall have executed a
written agreement regarding the confidentiality and use of such information.
Each Purchaser, severally and not jointly with the other Purchasers, covenants
that until such time as the transactions contemplated by this Agreement are
publicly disclosed by the Company as described in this Section 4.6, such
Purchaser will maintain the confidentiality of all disclosures made to it in
connection with such transactions (including the existence and terms of such
transactions).

4.7 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company shall not and shall cause each of its officers, directors, employees and
agents, not to, provide any Purchaser with any information the Company believes
is material, non-public information regarding the Company from and after the
filing of the Press Release without the express written consent of such
Purchaser, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information.

4.8 Indemnification.

(a) Indemnification of the Purchasers. In addition to the indemnity provided in
the Registration Rights Agreement, subject to this Section 4.8, the Company will
indemnify and hold each Purchaser and its directors, officers, shareholders,
members, partners, employees and agents (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title), each Person who controls such Purchaser
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, shareholders, agents, members,
partners or employees (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title) of such controlling Person (each, a “Purchaser Party”) harmless
from any and all losses, liabilities, obligations, claims, contingencies,
damages, costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Purchaser Party may suffer or incur, as a result of
or relating to third party claims against such Purchaser relating to any breach
of any of

 

21.



--------------------------------------------------------------------------------

the representations, warranties, covenants or agreements made by the Company in
this Agreement or in the other Transaction Documents, provided that such a claim
for indemnification relating to any breach of any of the representations or
warranties made by the Company in this Agreement is made within one (1) year
from the Closing. The Company will not be liable to any Purchaser Party under
this Agreement to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents.

(b) Conduct of Indemnification Proceedings. Promptly after receipt by any Person
(the “Indemnified Person”) of notice of any demand, claim or circumstances which
would or might give rise to a claim or the commencement of any action,
proceeding or investigation in respect of which indemnity may be sought pursuant
to Section 4.8(a), such Indemnified Person shall promptly notify the Company in
writing and the Company shall have the right to assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person and the assumption of the payment of all fees and expenses; provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is actually and materially prejudiced by such failure to
notify. In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
(ii) the Company shall have failed promptly to assume the defense of such
proceeding and to employ counsel reasonably satisfactory to such Indemnified
Person in such proceeding; or (iii) in the reasonable judgment of counsel to
such Indemnified Person and counsel to the Company, representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them, in which case the Company shall be responsible
for the reasonable fees and expenses of no more than one such separate counsel.
The Company shall not be liable for any settlement of any proceeding effected
without its written consent, which consent shall not be unreasonably withheld,
delayed or conditioned. Without the prior written consent of the Indemnified
Person, which consent shall not be unreasonably withheld, delayed or
conditioned, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is a party,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability arising out of such Proceeding.

4.9 Listing of Securities. In the time and manner required by the Principal
Trading Market, the Company shall prepare and file with such Trading Market any
additional shares listing application that may be required by such Trading
Market covering all of the Shares and shall use its commercially reasonable
efforts to take all steps necessary to maintain, so long as any other shares of
Common Stock shall be so listed, such listing.

4.10 Use of Proceeds. The Company intends to use the net proceeds from the sale
of the Securities hereunder for pre-clinical and clinical development of its
pipeline programs and research and development expenses and for working capital
and general corporate purposes.

4.11 Dispositions and Confidentiality After the Date Hereof. Each Purchaser
shall not, and shall cause its Trading Affiliates not to, prior to the
effectiveness of the Registration Statement: (a) sell, offer to sell, solicit
offers to buy, dispose of, loan, pledge or grant any right with respect to
(collectively, a “Disposition”) the Securities; or (b) engage in any hedging or
other transaction which is designed or could reasonably be expected to lead to
or result in a Disposition of the Securities by such Purchaser or a Trading
Affiliate, except, in each case, for Dispositions pursuant to an available
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, and in compliance with any applicable state
and federal securities laws. In addition, the Purchaser agrees that for so long
as it owns any Common Stock, it will not enter into any Short Sale of Shares

 

22.



--------------------------------------------------------------------------------

executed at a time when the Purchaser has no equivalent offsetting long position
in the Common Stock. For purposes of determining whether the Purchaser has an
equivalent offsetting long position in the Common Stock, shares that the
Purchaser is entitled to receive within sixty (60) days (whether pursuant to
contract or upon conversion or exercise of convertible securities) will be
included as if held long by the Purchaser. Such Purchaser covenants that neither
it nor any Person acting on its behalf or pursuant to any understanding with it
will engage in any transactions in the Company’s securities (including, without
limitation, any Short Sales involving the Company’s securities) during the
period from the date hereof until the earlier of such time as (i) the
transactions contemplated by this Agreement are first publicly announced as
described in Section 4.6 or (ii) this Agreement is terminated in full pursuant
to Section 6.17. Notwithstanding the foregoing, in the case of a Purchaser that
is a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the representation set forth
above shall apply only with respect to the portion of assets managed by the
portfolio manager that have knowledge about the financing transaction
contemplated by this Agreement. Each Purchaser understands and acknowledges,
severally and not jointly with any other Purchaser, that the Commission
currently takes the position that covering a short position established prior to
effectiveness of a resale registration statement with shares included in such
registration statement would be a violation of Section 5 of the Securities Act,
as set forth in Division of Corporation Financing Compliance and Disclosure
Interpretation 239.10 regarding short selling.

4.12 Anti-dilution Adjustment. As to each Purchaser, during the one hundred
eighty (180) days following the initial Closing Date, if the Company makes any
issuance, sale, grant of any option or right to purchase or other disposition of
any equity security or any equity-linked or related security (including, without
limitation, any “equity security” as that term is defined under Rule 405
promulgated under the Securities Act, any securities convertible into such
equity securities, any preferred stock or any purchase rights) that is not an
Excluded Security (as defined below), for a consideration per share that is less
than the Purchase Price (adjusted for stock splits, combinations, dividends and
the like occurring after the date hereof) (such lesser price is referred to
herein as the “Discounted Purchase Price”) (the foregoing, a “Dilutive
Issuance”), then reasonably promptly after such Dilutive Issuance, the Company
shall issue to such Purchaser solely with respect to the Shares acquired
pursuant to this Agreement, without the payment of additional consideration, a
number of additional shares of Common Stock (the “Additional Shares”) equal to
the result of subtracting (B) from (A), where (A) is the number of shares of
Common Stock the Purchaser would have received for its total Subscription Amount
for Held Shares if the Purchaser had paid in respect of its Held Shares the
Discounted Purchase Price instead of the Purchase Price (adjusted for stock
splits, combinations, dividends and the like occurring after the Closing Date),
and (B) is the number of Held Shares initially issued to the Purchaser at the
Closing (adjusted for stock splits, combinations, dividends and the like
occurring after the Closing Date), in each case where “Held Shares” shall refer
to the number of Shares initially purchased by such Purchaser at a Closing
hereunder and still held of record and beneficially by such Purchaser at the
time of such Dilutive Issuance. Upon any issuance of Additional Shares
hereunder, such Additional Shares shall be included as Registrable Securities
(as defined in the Registration Rights Agreement). “Excluded Securities”
include: (a) shares of Common Stock issued upon exercise or conversion of any
exercisable or convertible securities outstanding as of the date hereof;
(b) shares of Common Stock or securities convertible into Common Stock issued to
employees, officers or directors of, or consultants or advisors to the Company
or any subsidiary pursuant to stock purchase agreements, stock option plans or
other arrangements that are approved by the Company’s board of directors;
(c) shares of Common Stock or securities convertible into Common Stock issued in
connection with acquisitions, asset purchases, licenses, collaborations or
strategic transactions involving the Company and other entities approved by the
Company’s board of directors; and (d) shares of Common Stock or securities
convertible or exercisable into Common Stock that shall be deemed in writing to
be Excluded Securities either by (i) holders of a majority of the then Held
Shares or (ii) a representative of the holders of the then Held Shares, which
representative shall be appointed by the three (3) Purchasers who then hold the
largest number of Held Shares.

 

23.



--------------------------------------------------------------------------------

ARTICLE 5

CONDITIONS PRECEDENT TO CLOSING

5.1 Conditions Precedent to the Obligations of the Purchasers to Purchase
Securities at the Closing. The obligation of each Purchaser listed on Annex A
hereto to acquire Securities at the Closing is subject to the fulfillment, on or
prior to the Closing Date, of each of the following conditions, any of which may
be waived by such Purchaser (as to itself only):

(a) Representations and Warranties. The representations and warranties made by
the Company in Section 3.1 shall be true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of the date when made and as of the Closing Date, as
though made on and as of such date, except for such representations and
warranties that speak as of a different specified date.

(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities at the Closing
(including all Required Approvals, except for those set forth in clauses (i),
(ii), (iii) and (v) of Section 3.1(e), which may be obtained after the Closing),
all of which shall be and remain so long as necessary in full force and effect.

(e) No Suspensions of Trading in Common Stock. The Common Stock shall not have
been suspended, as of the Closing Date, by the Commission.

(f) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

(g) Lock-Up Agreements. The officers and directors of the Company and certain
stockholders of record of the Company shall have delivered lock-up agreements in
the form attached hereto as Exhibit F.

(h) Completion of the Share Exchange Transaction. The Share Exchange Transaction
shall have been completed.

(i) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.17 herein.

(j) Minimum Raise. The Company shall have raised gross proceeds of at least the
Minimum Offering amount pursuant to the sale of Shares under this Agreement.

 

24.



--------------------------------------------------------------------------------

5.2 Conditions Precedent to the Obligations of the Company to sell Securities at
the Closing. The Company’s obligation to sell and issue the Securities to each
Purchaser listed on Annex A hereto at the Closing is subject to the fulfillment
on or prior to the Closing Date of the following conditions, any of which may be
waived by the Company:

(a) Representations and Warranties. The representations and warranties made by
such Purchaser in Section 3.2 hereof shall be true and correct in all material
respects (except for those representations and warranties which are qualified as
to materiality, in which case such representations and warranties shall be true
and correct in all respects) as of the date when made, and as of the Closing
Date as though made on and as of such date, except for representations and
warranties that speak as of a different specified date.

(b) Performance. Such Purchaser shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing Date.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) Purchaser Deliverables. Such Purchaser shall have delivered its Purchaser
Deliverables in accordance with Section 2.2(b).

(e) Completion of the Share Exchange Transaction. The Share Exchange Transaction
shall have been completed.

(f) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.17 herein.

ARTICLE 6

MISCELLANEOUS

6.1 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, the Company and the Purchasers shall each pay the
fees and expenses of their respective advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party in connection
with the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the sale and issuance of the
Securities to the Purchasers.

6.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter thereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.

 

25.



--------------------------------------------------------------------------------

6.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 5:00 p.m., New York City time, on a Trading
Day, (b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section on a day that is not a Trading Day or later than 5:00 p.m., New
York City time, on any Trading Day, (c) the Trading Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service with
next day delivery specified, or (d) upon actual receipt by the party to whom
such notice is required to be given. The address for such notices and
communications shall be as follows:

 

If to the Company:    Pieris Pharmaceuticals, Inc.    Lise-Meitner-Strasse 30   
85354 Freising-Weihenstephan    Germany    Telephone No.: +49 (0) 8161 14 11 400
   Facsimile No.: +49 (0) 8161 14 11 444    Attention: Chief Executive Officer
With a copy to:    Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.    One
Financial Center    Boston, Massachusetts 02111    Telephone No.: (617) 348-1799
   Facsimile No.: (617) 542-2241    Attention: William C. Hicks If to a
Purchaser:    To the address set forth under such Purchaser’s name on its
signature page hereof;

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

6.4 Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchasers holding or having the
right to acquire at least a majority of the Shares to be purchased at the
Closing or then outstanding or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right. No consideration shall be
offered or paid to any Purchaser to amend or consent to a waiver or modification
of any provision of any Transaction Document unless the same consideration is
also offered to all Purchasers who then hold Securities.

6.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be

 

26.



--------------------------------------------------------------------------------

construed as if drafted jointly by the parties, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement or any of the Transaction Documents.

6.6 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties and their successors and permitted
assigns. This Agreement, or any rights or obligations hereunder, may not be
assigned by the Company without the prior written consent of the Purchasers
(other than by merger or consolidation or to an entity which acquires the
Company, including by way of acquiring all or substantially all of the Company’s
assets). Any Purchaser may assign its rights hereunder in whole or in part to
any Person to whom such Purchaser assigns or transfers any Securities in
compliance with the Transaction Documents and applicable law, provided such
transferee shall agree in writing to be bound, with respect to the transferred
Securities, by the terms and conditions of this Agreement that apply to the
“Purchasers”.

6.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

6.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

6.9 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Securities for a period of one (1) year from
the Closing Date. The agreements and covenants contained herein shall survive
for the applicable statute of limitations.

6.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that the parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission, or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

27.



--------------------------------------------------------------------------------

6.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor and achieves that
same or substantially the same effect or result, and upon so agreeing, shall
incorporate such substitute provision in this Agreement.

6.12 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities. If a replacement certificate or
instrument evidencing any Securities is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.

6.13 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.

6.14 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

6.15 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be deemed to be amended to appropriately account for such event.

6.16 Independent Nature of the Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any

 

28.



--------------------------------------------------------------------------------

other Purchaser, and no Purchaser shall be responsible in any way for the
performance of the obligations of any other Purchaser under any Transaction
Document. The decision of each Purchaser to purchase Securities pursuant to the
Transaction Documents has been made by such Purchaser independently of any other
Purchaser and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other
Purchaser or by any agent or employee of any other Purchaser, and no Purchaser
and any of its agents or employees shall have any liability to any other
Purchaser (or any other Person) relating to or arising from any such
information, materials, statement or opinions. Nothing contained herein or in
any other Transaction Document, and no action taken by any Purchaser pursuant
hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. The Company acknowledges
that each of the Purchasers has been provided with the same Transaction
Documents for the purpose of closing a transaction with multiple Purchasers and
not because it was required or requested to do so by any Purchaser. The
Company’s obligations to each Purchaser under this Agreement and the other
Transaction Documents are identical to its obligations to each other Purchaser
other than such differences resulting solely from the number of Securities
purchased by such Purchaser.

6.17 Termination. This Agreement may be terminated and the sale and purchase of
the Shares abandoned at any time prior to the initial Closing by either the
Company or any Purchaser listed on Annex A hereto (with respect to itself only),
upon written notice to the other, if the initial Closing has not been
consummated on or prior to 5:00 p.m., New York City time, on the Outside Date;
provided, however, that the right to terminate this Agreement under this
Section 6.17 shall not be available to any Person whose failure to comply with
its obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such time. Nothing in this
Section 6.17 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents. In the event of a termination pursuant to this
Section, the Company shall promptly notify all non-terminating Purchasers. Upon
a termination in accordance with this Section, the Company and the terminating
Purchaser(s) shall not have any further obligation or liability (including
arising from such termination) to the other, and no Purchaser will have any
liability to any other Purchaser under the Transaction Documents as a result
therefrom.

6.18 Waiver of Conflicts. Each Purchaser acknowledges that: (a) it has read this
Agreement; (b) it has been represented in the preparation, negotiation and
execution of this Agreement by legal counsel of its own choice or has
voluntarily declined to seek such counsel; and (c) it understands the terms and
consequences of this Agreement and is fully aware of the legal and binding
effect of this Agreement. Each Purchaser understands that the Company has been
represented in the preparation, negotiation and execution of this Agreement by
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., Company Counsel, and that
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. has not represented any
Purchaser or any stockholder, director or employee of the Company in the
preparation, negotiation and execution of this Agreement. Each Purchaser
acknowledges that Mintz, Levin, Cohn,

 

29.



--------------------------------------------------------------------------------

Ferris, Glovsky and Popeo, P.C. may have in the past represented and may now or
may in the future represent one or more Purchasers or their Affiliates in
matters unrelated to the transactions contemplated by this Agreement, including
the representation of such Purchasers or their Affiliates in matters of a nature
similar to those contemplated by this Agreement. The Company and each Purchaser
hereby acknowledge that they have has had an opportunity to ask for and have
obtained information relevant to such representation, including disclosure of
the reasonably foreseeable adverse consequences of such representation, and
hereby waives any conflict arising out of such representation with respect to
the matters contemplated by this Agreement.

6.19 Omnibus Signature Page. This Agreement is intended to be read and construed
in conjunction with the Registration Rights Agreement. Accordingly, pursuant to
the terms and conditions of this Agreement and the Registration Rights
Agreement, it is hereby agreed that the execution by the Purchaser of this
Agreement, in the place set forth on the Omnibus Signature Page below, shall
constitute agreement to be bound by the terms and conditions hereof and the
terms and conditions of the Registration Rights Agreement, with the same effect
as if the Registration Rights Agreement were separately signed.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOR PURCHASERS FOLLOW]

 

30.



--------------------------------------------------------------------------------

Execution Version

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

PIERIS PHARMACEUTICALS, INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

How to subscribe for Shares in the private offering of

Pieris Pharmaceuticals, Inc.:

 

  1. Date and Fill in the Subscription Amount and number of Shares being
purchased and complete and sign the Omnibus Signature Page.

 

  2. Complete, initial in the appropriate place or places and sign the
Accredited Investor Questionnaire.

 

  3. Complete and sign the Anti-Money Laundering Information Form.

 

  4. Complete and sign the Investor Profile.

 

  5. Complete and sign the Stock Certificate Questionnaire.

 

  6. Fax or email all forms and then send all signed original documents to:

Crone Kline Rinde LLP

488 Madison Avenue, 12th Floor

New York, NY 10022

Facsimile Number: (212) 400-6901

Telephone Number: (212) 400-6900

Attn: Kathleen L. Rush

E-mail Address: krush@CKRlaw.com

 

  7. If you are paying the Purchase Price by wire transfer, you should send a
wire transfer for the exact dollar amount of the Subscription Amount for the
number of Shares you are purchasing according to the following instructions:

PNC Bank

300 Delaware Avenue

Wilmington DE 19801

ABA# 031100089

International Wires: PNCCUS33

Account Name: CSC Trust Company of Delaware

Account Number: 5605012373

FFC: Pieris Pharmaceuticals Escrow 79-2262;
                                                                     .



--------------------------------------------------------------------------------

  8. If you are paying the Purchase Price by check, a certified or other bank
check for the exact United States dollar amount of the Subscription Amount for
the number of Shares you are purchasing should be delivered according to the
following instructions:

Check Instructions: Please make sure your check reflects the exact name/title
under which you are investing. Checks take up to 5 banking days to clear.

 

Payable to the order of:    Memo section reference:    PIERIS PHARMACEUTICALS,
INC. ACC’T #79-2262 Send to:    CSC Trust Company of Delaware    2711
Centerville Road    One Little Falls Centre    Wilmington, DE 19808   
Attention: Alan R. Halpern

Thank you for your interest,

Pieris Pharmaceuticals, Inc.



--------------------------------------------------------------------------------

OMNIBUS SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT AND REGISTRATION RIGHTS
AGREEMENT OF PIERIS PHARMACEUTICALS, INC. (f/k/a MARIKA INC.)

IN WITNESS WHEREOF, the undersigned Purchaser hereby executes, delivers, joins
in and agrees to be bound by (i) (A) the Securities Purchase Agreement by and
among Pieris Pharmaceuticals, Inc. (f/k/a Marika Inc.), a Nevada corporation,
and the Purchasers (as defined therein) to which this Omnibus Signature Page is
attached, as a Purchaser thereunder, and (B) the Registration Rights Agreement
by and among the Company and the Purchasers (as defined therein), attached to
the Securities Purchase Agreement, as a Purchaser thereunder, which, together
with all counterparts of such agreements and signature pages of other parties to
such agreements, shall constitute one and the same document in accordance with
the terms of such agreements, and (ii) elects to purchase the number of Shares
set forth below pursuant to the Securities Purchase Agreement referenced above.

 

NAME OF PURCHASER:  

 

By:  

 

Name:  

 

Title:  

 

Aggregate Purchase Price (Subscription Amount): $            

Number of Shares to be Acquired under

the Securities Purchase Agreement:

 

 

Tax ID No.:  

 

 

Address for Notice:

 

 

 

  Telephone No.:  

 

 

Facsimile No.:  

 

 

Attention:  

 

 

Delivery Instructions (if different than above):

 

c/o  

 

Street:  

 

City/State/Zip:  

 

Attention:  

 

Telephone No.:  

 



--------------------------------------------------------------------------------

ANNEX A: Schedule of Purchasers

EXHIBITS:

 

A:    Form of Registration Rights Agreement B-1:    Accredited Investor
Questionnaire B-2:    Stock Certificate Questionnaire B-3:    Anti-Money
Laundering Form B-4:    Investor Profile C:    Irrevocable Transfer Agent
Instructions D:    Form of Secretary’s Certificate E:    Form of Compliance
Certificate F:    Form of Lock-Up Agreements



--------------------------------------------------------------------------------

ANNEX A

SCHEDULE OF PURCHASERS



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of December 17, 2014, by and among Pieris Pharmaceuticals, Inc., a Nevada
corporation (f/k/a Marika Inc.) (the “Company”), and the investors signatory
hereto (each a “Purchaser” and collectively, the “Purchasers”).

This Agreement is made pursuant to (i) the Securities Purchase Agreement, dated
as of December 17, 2014, between the Company and each Person listed on the
signature pages thereto (the “Purchase Agreement”), and (ii) the Acquisition
Agreement, dated December 17, 2014, by and among the Company, Pieris AG, a stock
corporation formed under the laws of Germany, and the share and note holders of
Pieris AG listed on the signature pages thereto (the “Acquisition Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings:

“Advice” shall have the meaning set forth in Section 6(f).

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Closing” has the meaning set forth in the Purchase Agreement.

“Closing Date” means the initial Closing Date of the Offering (each as defined
in the Purchase Agreement).

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereinafter be
reclassified.

“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.

“Effectiveness Deadline” means, with respect to the Initial Registration
Statement, the earlier of (i) the date that is one hundred eighty (180) calendar
days following the Closing Date, and (ii) the fifth (5th) Trading Day following
the date on which the Company is notified by the Commission that the Initial
Registration Statement will not be reviewed or is no longer subject to further
review and comments and the effectiveness of the Initial Registration Statement
may be accelerated; and, with respect to a New Registration Statement, the
earlier of: (x) the date that is



--------------------------------------------------------------------------------

one hundred fifty (150) calendar days following the date of the Company’s
receipt of written instruction from the Commission that all of the Registrable
Securities cannot, as a result of the application of Rule 415, be registered for
resale as a secondary offering on a single registration statement; provided,
that, if the Commission reviews and has written comments to the filed New
Registration Statement, then the Effectiveness Deadline under this clause
(x) shall be the date that is one hundred eighty (180) calendar days following
the date of the Company’s receipt of written instruction from the Commission
that all of the Registrable Securities cannot, as a result of the application of
Rule 415, be registered for resale as a secondary offering on a single
registration statement, and (y) the fifth (5th) Trading Day following the date
on which the Company is notified by the Commission that the New Registration
Statement will not be reviewed or is no longer subject to further review and
comments and the effectiveness of the New Registration Statement may be
accelerated; provided, however, in each case, that if the Effectiveness Deadline
falls on a Saturday, Sunday or other day that the Commission is closed for
business, the Effectiveness Deadline shall be extended to the next Business Day
on which the Commission is open for business.

“Effectiveness Period” shall have the meaning set forth in Section 2(b).

“Event” shall have the meaning set forth in Section 2(c).

“Event Date” shall have the meaning set forth in Section 2(c).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Filing Deadline” means, (i) with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the date that is ninety
(90) calendar days following the Closing Date, (ii) with respect to any New
Registration Statement required to be filed pursuant to Section 2(a), the date
that is ninety (90) calendar days following the date of the Company’s receipt of
written instruction from the Commission that all of the Registrable Securities
cannot, as a result of the application of Rule 415, be registered for resale as
a secondary offering on a single registration statement, and (iii) with respect
to any Remainder Registration Statement, the earliest practicable date on which
the Company is permitted by the SEC Guidance to file such Remainder Registration
Statement; provided, however, in each case, that if the Filing Deadline falls on
a Saturday, Sunday or other day that the Commission is closed for business, the
Filing Deadline shall be extended to the next Business Day on which the
Commission is open for business.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“Indemnified Party” shall have the meaning set forth in Section 5(c).

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

“Losses” shall have the meaning set forth in Section 5(a).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.



--------------------------------------------------------------------------------

“Principal Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the Closing Date, shall
be either the OTCQB, OTCQX or OTC Pink markets maintained by OTC Markets Group
Inc.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Register,” “registered” and “registration” means the registration of securities
for offer, sale or resale made by preparing and filing with the Commission a
Registration Statement or similar document in compliance with the Securities Act
and pursuant to Rule 415, and the declaration or ordering of effectiveness of
such Registration Statement or document by the Commission.

“Registrable Securities” means all of (i) the Shares and (ii) any securities
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the Shares, provided, that the
Holder has completed and delivered to the Company a Selling Stockholder
Questionnaire; and provided, further, that Shares shall cease to be Registrable
Securities (and the Company shall not be required to maintain the effectiveness
of any, or file another, Registration Statement hereunder with respect thereto)
upon the earliest to occur of the following: (A) sale pursuant to a Registration
Statement or Rule 144 under the Securities Act (in which case, only such
security sold shall cease to be a Registrable Security); or (B) becoming
eligible for sale by the Holder, without restriction, pursuant to Rule 144.

“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including,
without limitation, the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements), including (in each case)
the Prospectus, amendments and supplements to such registration statements or
Prospectus, including post-effective amendments, all exhibits and all material
incorporated by reference or deemed to be incorporated by reference in such
registration statements.

“Reporting Failure Event” shall have the meaning set forth in Section 3(j).

“Reporting Failure Event Date” shall have the meaning set forth in Section 3(j).

“Required Holders” means, as of any date, the Holders of at least two-thirds of
the Registrable Securities outstanding on such date.



--------------------------------------------------------------------------------

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.

“Shares” means, collectively, (a) the shares of Common Stock purchased by and
sold to the Purchasers pursuant to the Purchase Agreement and the Additional
Shares (if any) issued to the Purchasers under Section 4.12 of the Purchase
Agreement (the “SPA Shares”), (b) the shares of Common Stock issued to the
Purchasers pursuant to the Acquisition Agreement (the “Acquisition Shares”) and
(c) the shares of Common Stock issuable upon exercise of the Placement Agent
Warrants (as defined in the Purchase Agreement) (the “Warrant Shares”).

“Special Registration Statement” shall mean a registration statement relating to
any employee benefit plan filed on Form S-8 or similar form or, with respect to
any corporate reorganization or other transaction under Rule 145 of the
Securities Act, a registration statement on Form S-4 or similar form.

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (unless the Principal Trading Market is
the OTC Bulletin Board or the OTC Pink market maintained by OTC Markets Group
Inc.), or (ii) if the Common Stock is not listed on a Trading Market (other than
the OTC Bulletin Board or the OTCQB, OTCQX or OTC Pink markets maintained by OTC
Markets Group Inc.), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market (other than the OTCQB, OTCQX or
OTC Pink markets maintained by OTC Markets Group Inc.), a day on which the
Common Stock is quoted in the over-the-counter market as reported by the OTCQB,
OTCQX or OTC Pink markets maintained by OTC Markets Group Inc. (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE-MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, the OTC Bulletin Board, or the OTCQB, OTCQX or OTC Pink markets
maintained by



--------------------------------------------------------------------------------

OTC Markets Group Inc. (or any similar organization or agency succeeding to its
function of reporting prices) on which the Common Stock is listed or quoted for
trading on the date in question.

2. Registration.

(a) The Company shall prepare and file on or prior to the Filing Deadline with
the Commission a Registration Statement covering the resale of all of the
Registrable Securities that are not then registered on an effective Registration
Statement for an offering to be made on a continuous basis pursuant to Rule 415
or, if Rule 415 is not available for offers and sales of the Registrable
Securities, by such other means of distribution of Registrable Securities as the
Required Holders may reasonably specify (the “Initial Registration Statement”).
The Initial Registration Statement shall be on Form S-1 and shall contain
(except if otherwise required pursuant to written comments received from the
Commission upon a review of such Registration Statement) the “Plan of
Distribution” section attached hereto as Annex A. No Holder shall be referred to
as an “underwriter” in such Plan of Distribution without such Holder’s express
written consent. Notwithstanding the registration obligations set forth in this
subsection (a) and subsections (b) and (c) of this Section 2, in the event the
Commission informs the Company that all of the Registrable Securities cannot, as
a result of the application of Rule 415, be registered for resale as a secondary
offering on a single registration statement, the Company agrees promptly (i) to
inform each of the Holders thereof and use its commercially reasonable efforts
to file amendments to the Initial Registration Statement as required by the
Commission and/or (ii) to withdraw the Initial Registration Statement and file a
new registration statement (a “New Registration Statement”), in either case
covering the maximum number of Registrable Securities permitted to be registered
by the Commission, on Form S-1 or such other form available to register for
resale the Registrable Securities as a secondary offering; provided, however,
that prior to filing such amendment or New Registration Statement, the Company
shall be obligated to use its commercially reasonable efforts to advocate with
the Commission for the registration of all of the Registrable Securities in
accordance with the SEC Guidance. Notwithstanding any other provision of this
Agreement, if any SEC Guidance sets forth a limitation of the number of
Registrable Securities permitted to be registered on a particular Registration
Statement as a secondary offering (and notwithstanding that the Company used
commercially reasonable efforts to advocate with the Commission for the
registration of all or a greater number of Registrable Securities), unless
otherwise directed in writing by a Holder as to its Registrable Securities, the
number of Registrable Securities to be registered on such Registration Statement
will be reduced by Registrable Securities represented by Shares (applied, in the
case that some Shares may be registered, first to the Holders of Warrant Shares,
and second, to the Holders of SPA Shares and Acquisition Shares, on a pro rata
basis based on the total number of unregistered Shares held by such Holders of
SPA Shares and Acquisition Shares, subject to a determination by the Commission
that certain Holders must be reduced first based on the number of Shares held by
such Holders). In the event the Company amends the Initial Registration
Statement or files a New Registration Statement, as the case may be, under
clauses (i) or (ii) above, the Company will use its commercially reasonable
efforts to file with the Commission, as promptly as allowed by the Commission or
the SEC Guidance provided to the Company or to registrants of securities in
general, one or more registration statements on Form S-1 or such other form
available to register for resale those Registrable Securities that were not
registered for resale on the Initial Registration Statement, as amended, or the
New Registration Statement (the “Remainder



--------------------------------------------------------------------------------

Registration Statements”). In the event that the Company issues Additional
Shares pursuant to Section 4.12 of the Purchase Agreement that are not
registered on the Initial Registration Statement, then the Company will use its
commercially reasonable efforts to file with the Commission one or more
registration statements on Form S-1 or such other form available to register for
resale those Additional Shares that are Registrable Securities that were not
registered for resale on the Initial Registration Statement.

(b) Subject to the terms of this Agreement, the Company shall use its
commercially reasonable efforts to cause each Registration Statement to be
declared effective by the Commission as soon as practicable following the filing
thereof and, with respect to the Initial Registration Statement or the New
Registration Statement, as applicable, no later than the Effectiveness Deadline
(including filing with the Commission a request for acceleration of
effectiveness in accordance with Rule 461 promulgated under the Securities Act
within five (5) Business Days after the date that the Company is notified
(orally or in writing, whichever is earlier) by the Commission that such
Registration Statement will not be “reviewed,” or not be subject to further
review and the effectiveness of such Registration Statement may be accelerated)
and shall use its reasonable best efforts to keep each Registration Statement
continuously effective under the Securities Act until the later of (i) two
(2) years after the Closing Date or (ii) such time as all of the Registrable
Securities covered by such Registration Statement no longer constitute
Registrable Securities (the “Effectiveness Period”). The Company shall ensure
that each Registration Statement (including and as amended and modified by any
amendments or supplements thereto and prospectuses contained therein) shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein (in
the case of prospectuses, in the light of the circumstances in which they were
made) not misleading. Each Registration Statement shall also cover, to the
extent allowable under the Securities Act and the rules promulgated thereunder
(including Rule 416 under the Securities Act), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends
or similar transactions with respect to the Registrable Securities. The Company
shall request effectiveness of a Registration Statement as of 5:00 p.m. Eastern
Time on the Effective Date. The Company shall promptly notify the Holders via
facsimile or e-mail of the effectiveness of a Registration Statement within one
(1) Business Day after the date on which the Company confirms effectiveness with
the Commission, which confirmation shall initially be the date requested for
effectiveness of a Registration Statement. The Company shall, by 9:30 a.m.
Eastern Time on the first Trading Day after the Effective Date, file a
Prospectus with the Commission pursuant to Rule 424. Failure to so notify the
Holders on or before the second Trading Day after such notification or
effectiveness or failure to file a final Prospectus as aforesaid shall be deemed
an Event under Section 2(c) unless notice of effectiveness and/or the final
Prospectus is available to the Purchasers on EDGAR on or before the second
Trading Day after such notification or effectiveness, in which case the
Purchasers shall be deemed to have received notice of effectiveness.

(c) If: (i) the Initial Registration Statement is not filed with the Commission
on or prior to the Filing Deadline, (ii) the Initial Registration Statement or
the New Registration Statement, as applicable, is not declared effective by the
Commission (or otherwise does not become effective) for any reason on or prior
to the Effectiveness Deadline or (iii) after its Effective Date, other than as a
result of an Allowed Delay (A) such Registration Statement ceases for any reason
(including without limitation by reason of a stop order, or the Company’s



--------------------------------------------------------------------------------

failure to update the Registration Statement, but excluding the inability of any
Holder to sell the Registrable Securities covered thereby due to market
conditions), to remain continuously effective during the Effectiveness Period as
to all Registrable Securities included in such Registration Statement or (B) the
Holders are not permitted to utilize the Prospectus therein to resell such
Registrable Securities, other than, with respect to a particular Holder, as a
result of a breach of this Agreement by such Holder or such Holder’s failure to
return a Selling Stockholder Questionnaire within the time period provided by
Section 2(e) hereof (any such failure or breach in clauses (i) through
(iii) above being referred to as an “Event,” and, for purposes of clauses (i) or
(ii), the date on which such Event occurs, or for purposes of clause (iii), the
date on which such 30 consecutive Trading Day or 60 Trading Day period (as
applicable) is exceeded, being referred to as “Event Date”), then in lieu of any
other rights available to the Holders hereunder or under applicable law: on the
Event Date and thereafter on each monthly anniversary of each such Event Date
until the earlier of the date on which (A) the applicable Event is cured or
(B) all of the Registrable Securities covered by such Registration Statement
have been sold or may be sold without restrictions pursuant to Rule 144 (the
“End Date”), the Company shall pay to each Holder an amount in cash, as
liquidated damages and not as a penalty, equal to 1.0% (prorated for any portion
of a month during which the End Date has not occurred) of the aggregate purchase
price paid by such Holder pursuant to the Purchase Agreement or the Acquisition
Agreement, as applicable, (solely for purposes of calculating the aggregate
purchase price paid by a Holder pursuant to the Acquisition Agreement under this
Section 2(c), such Holder shall be deemed to have paid $2.00 per Share) for any
Registrable Securities then held by such Holder (which remedy shall be exclusive
of any other remedies available under this Agreement or under applicable law
(other than any available equitable remedies)). The parties agree that the
Company will not be liable for liquidated damages under this Section 2(c) with
respect to any Shares that are excluded from the Initial Registration Statement
by the Commission as a result of the application of Rule 415. If the Company
fails to pay any liquidated damages pursuant to this Section 2(c) in full within
seven (7) Business Days after the date payable, the Company will pay interest
thereon at a rate of 12% per annum (or such lesser maximum amount that is
permitted to be paid by applicable law) to the Holder, accruing daily from the
date such liquidated damages commence accruing until such amounts, plus all such
interest thereon, are paid in full. The liquidated damages pursuant to the terms
hereof shall apply on a daily pro-rata basis for any portion of a month prior to
the cure of an Event. In the event that the Company registers some but not all
of the Registrable Securities, the 1.0% of liquidated damages referred to above
for any monthly period shall be reduced to equal the percentage determined by
multiplying 1.0% by a fraction, the numerator of which shall be the number of
the applicable Holder’s Registrable Securities for which there is not an
effective Registration Statement at such time and the denominator of which shall
be the number of such Holder’s Registrable Securities at such time, which amount
shall be paid only to the Holders of Registrable Securities for which there is
not an effective Registration Statement.

(d) The Company shall not, from the date hereof until the date that is 60 days
after the Effective Date of the Registration Statement, prepare and file with
the Commission a registration statement relating to an offering for its own
account under the Securities Act of any of its equity securities other than a
Special Registration Statement unless the closing bid price for the Common Stock
on the Trading Day prior to the date of filing any such registration statement,
as reported by the Principal Trading Market, was greater than the Purchase
Price. For the



--------------------------------------------------------------------------------

avoidance of doubt, the Company shall not be prohibited from preparing and
filing with the Commission a registration statement relating to an offering of
Common Stock by existing stockholders of the Company under the Securities Act
pursuant to the terms of registration rights held by such stockholders.

(e) Each Holder agrees to furnish to the Company a completed Selling Stockholder
Questionnaire not more than ten (10) Trading Days following the date of this
Agreement. Each Holder further agrees that it shall not be entitled to be named
as a selling security holder in a Registration Statement or use the Prospectus
for offers and resales of Registrable Securities at any time, unless such Holder
has returned to the Company a completed and signed Selling Stockholder
Questionnaire. If a Holder of Registrable Securities returns a Selling
Stockholder Questionnaire after the deadline specified in the first sentence of
this Section 2(e), the Company shall use its commercially reasonable efforts to
take such actions as are required to name such Holder as a selling security
holder in the Registration Statement or any pre-effective or post-effective
amendment thereto and to include (to the extent not theretofore included) in the
Registration Statement the Registrable Securities identified in such late
Selling Stockholder Questionnaire. Each Holder acknowledges and agrees that
(i) the information in the Selling Stockholder Questionnaire will be used by the
Company in the preparation of the Registration Statement and hereby consents to
the inclusion of such information in the Registration Statement, and (ii) if the
Holder does not complete the Selling Stockholder Questionnaire, or does not
complete the Selling Stockholder Questionnaire by the time specified in the
first sentence of this Section 2(e) and the Company does not name such Holder as
a selling security holder in the Registration Statement or any pre-effective or
post-effective amendment thereto or include (to the extent not theretofore
included) in the Registration Statement the Registrable Securities identified in
such late Selling Stockholder Questionnaire after the use of its commercially
reasonable efforts to do so, then the Holder shall not be entitled to be named
in a Registration Statement or to receive liquidated damages to the extent
resulting from the failure of the Company to name such Holder in a Registration
Statement.

(f) The parties hereto acknowledge and agree that each of the Holders that
received Registrable Securities pursuant to the Acquisition Agreement shall be
entitled, in respect of such Registrable Securities, to all of the rights and
bound by all of the obligations set forth in Section 4.1(c), Section 4.1(d),
Section 4.1(e) and Section 4.1(f) of the Purchase Agreement as if such Holder
were a “Purchaser” as defined in the Purchase Agreement.

3. Registration Procedures.

In connection with the Company’s registration obligations hereunder, the Company
shall:

(a) Not less than five (5) Trading Days prior to the filing of a Registration
Statement and not less than two (2) Trading Day prior to the filing of any
related Prospectus or any amendment or supplement thereto (except for Annual
Reports on Form 10-K, and Quarterly Reports on Form 10-Q and Current Reports on
Form 8-K and any similar or successor reports), the Company shall furnish to
each Holder whose Registrable Securities are included in such Registration
Statement or counsel designated by such Holders copies of such Registration
Statement, Prospectus or amendment or supplement thereto, as proposed to be
filed, which documents (other than those incorporated or deemed to be
incorporated by reference) will be



--------------------------------------------------------------------------------

subject to the review of such Holder or such counsel (it being acknowledged and
agreed that if a Holder does not object to or comment on the aforementioned
documents within such five (5) Trading Days or two (2) Trading Day period, as
the case may be, then the Holder shall be deemed to have consented to and
approved the use of such documents). The Company shall not file any Registration
Statement or amendment or supplement thereto in a form to which the Holders of
at least a majority of the Registrable Securities included in such Registration
Statement reasonably object in good faith, provided that, the Company is
notified of such objection in writing within the five (5) Trading Days or two
(2) Trading Day period described above, as applicable.

(b) (i) Prepare and file with the Commission such amendments (including
post-effective amendments) and supplements to each Registration Statement and
the Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for its Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement
(subject to the terms of this Agreement), and, as so supplemented or amended, to
be filed pursuant to Rule 424; (iii) respond as promptly as reasonably
practicable to any comments received from the Commission with respect to each
Registration Statement or any amendment thereto and, as promptly as reasonably
practicable, provide the Holders true and complete copies of all correspondence
from and to the Commission relating to such Registration Statement that pertains
to the Holders as “Selling Stockholders” but not any comments that would result
in the disclosure to the Holders of material and non-public information
concerning the Company; and (iv) comply with the provisions of the Securities
Act and the Exchange Act with respect to the disposition of all Registrable
Securities covered by a Registration Statement during the applicable
Effectiveness Period (subject to the terms of this Agreement) with the intended
methods of disposition by the Holders thereof as set forth in such Registration
Statement as so amended or in such Prospectus as so supplemented; provided,
however, that each Purchaser shall be responsible for the delivery of the
Prospectus to the Persons to whom such Purchaser sells any of the Shares only in
the event that the Company advises the Holders that the Company no longer meets
the conditions for the use of Rule 172 and that, as a result, the Holder must
physically deliver a prospectus to any purchaser of Registrable Securities and
provides the Holder with a copy of such prospectus, and each Purchaser agrees to
dispose of Registrable Securities in compliance with the plan of distribution
described in the Registration Statement and otherwise in compliance with
applicable federal and state securities laws. In the case of amendments and
supplements to a Registration Statement which are required to be filed pursuant
to this Agreement (including pursuant to this Section 3(b)) by reason of the
Company filing a report on Form 10-K, Form 10-Q or Form 8-K or any analogous
report under the Exchange Act, the Company shall have incorporated such report
by reference into such Registration Statement, if applicable, or shall file such
amendments or supplements with the Commission as soon as reasonably practicable
after the Exchange Act report which created the requirement for the Company to
amend or supplement such Registration Statement was filed or, if later, when
required pursuant to applicable federal securities laws.

(c) Notify the Holders (which notice shall, pursuant to clauses (iii) through
(vi) hereof, be accompanied by an instruction to suspend the use of the
Prospectus until the



--------------------------------------------------------------------------------

requisite changes have been made) as promptly as reasonably possible (and, in
the case of (i)(A) below, not less than one (1) Trading Day prior to such
filing, in the case of (iii) and (iv) below, not more than one (1) Trading Day
after such issuance or receipt, in the case of (v) below, not less than one
(1) Trading Day after a determination by the Company that the financial
statements in any Registration Statement have become ineligible for inclusion
therein and, in the case of (vi) below, not more than three (3) Trading Days
after the occurrence or existence of such development) and (if requested by any
such Person) confirm such notice in writing no later than one (1) Trading Day
following the day (i)(A) when a Prospectus or any Prospectus supplement or
post-effective amendment to a Registration Statement is proposed to be filed;
(B) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
any Registration Statement; and (C) with respect to each Registration Statement
or any post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information that pertains to the Holders as “Selling Stockholders” or
the “Plan of Distribution”; (iii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; (v) of the occurrence of any event or passage of
time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in such Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus, form of prospectus
or supplement thereto, in light of the circumstances under which they were
made), not misleading; and (vi) the occurrence or existence of any pending
development with respect to the Company that the Company believes may be
material and that, in the determination of the Company, makes it not in the best
interest of the Company to allow continued availability of a Registration
Statement or Prospectus, provided that any and all of such information shall
remain confidential to each Holder until such information otherwise becomes
public, unless disclosure by a Holder is required by law; provided, further,
that notwithstanding each Holder’s agreement to keep such information
confidential, the Holders make no acknowledgement that any such information is
material, non-public information.

(d) Use commercially reasonable efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as practicable.

(e) If requested by a Holder, furnish to such Holder, without charge, at least
one conformed copy of each Registration Statement including such Holder’s
Registrable Securities and each amendment thereto and all exhibits to the extent
requested by such Person



--------------------------------------------------------------------------------

(including those previously furnished or incorporated by reference) promptly
after the filing of such documents with the Commission; provided, that the
Company shall have no obligation to provide any document pursuant to this clause
that is available on the Commission’s EDGAR system.

(f) Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify, unless an exemption from
registration and qualification applies, the Registrable Securities for offer and
sale or resale under the securities or Blue Sky laws of such jurisdictions
within the United States as any Holder reasonably requests in writing, to keep
each such registration or qualification (or exemption therefrom) effective
during the Effectiveness Period and to do any and all other acts or things
reasonably necessary to enable the disposition in such jurisdictions of the
Registrable Securities covered by the Registration Statements; provided, that
the Company shall not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified or to take any action that would
subject the Company to general service of process in any jurisdiction where it
is not then so subject or subject the Company to any material tax in any such
jurisdiction where it is not then so subject.

(g) If requested by a Holder, cooperate with such Holder to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates shall be free, to the extent permitted by the
Purchase Agreement and/or, if applicable, by the Acquisition Agreement, and
under law, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as such Holders may
reasonably request. In connection therewith, if required by the Company’s
transfer agent, the Company shall promptly after the effectiveness of the
Registration Statement cause an opinion of counsel as to the effectiveness of
the Registration Statement to be delivered to and maintained with its transfer
agent, together with any other authorizations, certificates and directions
required by the transfer agent, which authorize and direct the transfer agent to
issue such Registrable Securities without legend upon sale by the holder of such
shares of Registrable Securities under the Registration Statement.

(h) Following the occurrence of any event contemplated by Section 3(c)(iii)
through (vi), as promptly as reasonably practicable, prepare a supplement or
amendment, including a post-effective amendment, to the affected Registration
Statements or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, no Registration
Statement nor any Prospectus will contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus, form of prospectus
or supplement thereto, in light of the circumstances under which they were
made), not misleading, provided, that the Company shall not be required to take
any of the actions described in this Section 3(h) during an Allowed Delay.

(i) (i) In the time and manner required by the Principal Trading Market, prepare
and file with such Trading Market any additional shares listing application that
may be required by such Trading Market covering all of the Registrable
Securities, (ii) use reasonable best efforts to take all steps necessary to
cause such Registrable Securities to be approved for listing on the Principal
Market as soon as possible thereafter, (iii) if requested by any Holder,



--------------------------------------------------------------------------------

provide such Holder evidence of such listing, and (iv) so long as any other
shares of Common Stock shall be so listed, during the Effectiveness Period, use
reasonable best efforts to maintain the listing of such Registrable Securities
on the Principal Market.

(j) In order to enable the Holders to sell Shares under Rule 144, for a period
of three years from the Closing, the Company shall remain subject to the
reporting requirements of Section 13(a) or 15(d) of the Exchange Act (or until
such earlier date on which the Holders no longer own Shares). During such period
and, thereafter for such additional period as the Company is otherwise required
to file reports pursuant to Section 13(a) or 15(d) of the Exchange Act (or until
such earlier date on which the Holders no longer own Shares), the Company shall
timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to Section 13(a) or 15(d) of the Exchange Act. The
Company further covenants that it will use commercially reasonable efforts to
take such further action as any Holder may reasonably request, to the extent
required to enable such Holder to sell its Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 promulgated under the Securities Act if, and for such
period of time during the Effectiveness Period when, a Registration Statement
covering such Holder’s Registrable Securities is not effective, including
compliance with the provisions of the Purchase Agreement and/or, if applicable,
with the provisions of the Acquisition Agreement) relating to the transfer of
the Shares. In the event that the Company fails to comply with the provisions of
this Section 3(j) (such event a “Reporting Failure Event” and the date a
Reporting Failure Event occurs, the “Reporting Failure Event Date”), it shall,
on the Reporting Failure Event Date and thereafter on each monthly anniversary
of each Reporting Event Failure Date (if the applicable Reporting Failure Event
shall not have been cured by any such date) until the applicable Reporting
Failure Event is cured or all of the Registrable Securities covered by such
Registration Statement have been sold or may be sold without restrictions
pursuant to Rule 144, the Company shall pay to each Holder an amount in cash, as
liquidated damages and not as a penalty, equal to 1.0% of the aggregate purchase
price paid by such Holder pursuant to the Purchase Agreement or the Acquisition
Agreement, as applicable, (solely for purposes of calculating the aggregate
purchase price paid by a Holder pursuant to the Acquisition Agreement under this
Section 3(j), such Holder shall be deemed to have paid $2.00 per Share) for any
Registrable Securities then held by such Holder (which remedy shall be exclusive
of any other remedies available under this Agreement or under applicable law
(other than any available equitable remedies)). Notwithstanding the provisions
of Section 6(h), the obligations of the Company under this Section 3(j) may be
waived on behalf of all of the Holders by the Holders of at least a majority of
the then outstanding Registrable Securities.

(k) The Company may require each selling Holder to furnish to the Company a
certified statement as to (i) the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof, (ii) any FINRA affiliations,
(iii) any natural persons who have the power to vote or dispose of the Common
Stock and (iv) any other information as may be requested by the Commission,
FINRA or any state securities commission. During any periods that the Company is
unable to meet its obligations hereunder with respect to the registration of
Registrable Securities because any Holder fails to furnish such information
within three (3) Trading Days of the Company’s request, any liquidated damages
that are accruing at such time shall be tolled and any Event that may otherwise
occur solely because of such delay shall be suspended until such information is
delivered to the Company.



--------------------------------------------------------------------------------

(l) The Company shall promptly deliver to each Holder, without charge, as many
copies of the Prospectus or Prospectuses (including each form of prospectus) and
each amendment or supplement thereto as such Persons may reasonably request,
provided that the Company shall have no such obligation to deliver the
Prospectus or Prospectuses that are available on the Commission’s EDGAR system.
The Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the Holders in connection with the offering and
sale of the Registrable Securities covered by such Prospectus and any amendment
or supplement thereto to the extent permitted by federal and state securities
laws and regulations.

(m) The Company shall comply with all applicable rules and regulations of the
Commission under the Securities Act and the Exchange Act, including, without
limitation, Rule 172 under the Securities Act, file any final Prospectus,
including any supplement or amendment thereof, with the Commission pursuant to
Rule 424 under the Securities Act, promptly inform the Holders in writing if, at
any time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Holders are
required to make available a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder.

4. Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and all legal fees
and expenses of legal counsel for any Holder) shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the Common Stock is then listed for
trading, (B) with respect to compliance with applicable state securities or Blue
Sky laws reasonably agreed to by the Company in writing (including, without
limitation, fees and disbursements of counsel for the Company in connection with
Blue Sky qualifications or exemptions of the Registrable Securities) and
(C) with respect to any filing that may be required to be made by any broker
through which a Holder intends to make sales of Registrable Securities with
FINRA pursuant to FINRA Rule 5110 (or any successor rule), so long as the broker
is receiving no more than a customary brokerage commission in connection with
such sale, (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities), (iii) messenger, telephone
and delivery expenses, (iv) fees and disbursements of counsel for the Company,
(v) Securities Act liability insurance, if the Company so desires such insurance
and (vi) fees and expenses of all other Persons retained by the Company in
connection with the consummation of the transactions contemplated by this
Agreement. In addition, the Company shall be responsible for all of its internal
expenses incurred in connection with the consummation of the transactions
contemplated by this Agreement (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
the expense of any annual audit and the fees and expenses incurred in connection
with the listing of the Registrable Securities on



--------------------------------------------------------------------------------

the Principal Trading Market as required hereunder. In no event shall the
Company be responsible for any underwriting, broker or similar fees or
commissions of any Holder or, except to the extent provided for in the
Transaction Documents, any legal fees or other costs of the Holders.

5. Indemnification.

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, partners, members, managers, stockholders and
employees of each of them, each Person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, partners, members, managers, stockholders, agents
and employees of each such controlling Person, to the fullest extent permitted
by applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable costs of
preparation and investigation and reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, to the extent arising out of or based
upon (i) any untrue or alleged untrue statement of a material fact contained in
any Registration Statement, any Prospectus or any form of prospectus, or in any
amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose) or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or form of prospectus or supplement
thereto, in light of the circumstances under which they were made) not
misleading or (ii) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act or any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to the Registration Statement or any violation of this
Agreement; except in each of (i) and (ii) to the extent, but only to the extent,
that (A) such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding such Holder furnished in
writing to the Company by such Holder expressly for use therein, or to the
extent that such information relates to such Holder or such Holder’s proposed
method of distribution of Registrable Securities and was reviewed and approved
by such Holder expressly for use in the Registration Statement, such Prospectus
or such form of Prospectus or in any amendment or supplement thereto (it being
understood that each Holder has approved Annex A hereto for this purpose),
(B) in the case of an occurrence of an event of the type specified in
Section 3(c)(iii)-(vi), related to the use by a Holder of an outdated or
defective Prospectus after the Company has notified such Holder in writing that
the Prospectus is outdated or defective and prior to the receipt by such Holder
of the Advice contemplated and defined in Section 6(g) below, but only if and to
the extent that following the receipt of the Advice the misstatement or omission
giving rise to such Loss would have been corrected or (C) any such Losses arise
out of the Holder’s (or any other Indemnified Party’s (as defined in
Section 5(c))) failure to send or give a copy of the Prospectus or supplement
(as then amended or supplemented) to the Persons asserting an untrue statement
or alleged untrue statement or omission or alleged omission at or prior to the
written confirmation of the sale of Registrable Securities to such Person if
such statement or omission was corrected in such Prospectus or supplement. The
Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding arising from or in connection with the transactions
contemplated by this Agreement of which the Company is aware. Such indemnity
shall remain in full force and effect



--------------------------------------------------------------------------------

regardless of any investigation made by or on behalf of an Indemnified Party (as
defined in Section 5(c)) and shall survive the transfer of the Registrable
Securities by the Holders in accordance herewith.

(b) Indemnification by Holders. Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, to the extent arising
out of or based upon any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus, or any form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading (i) to the extent, but only to the extent that, such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, (ii) to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and approved by such
Holder expressly for use in the Registration Statement (it being understood that
the Holder has approved Annex A hereto for this purpose), such Prospectus or
such form of Prospectus or in any amendment or supplement thereto or (iii) in
the case of an occurrence of an event of the type specified in
Section 3(c)(iii)-(vi), to the extent related to the use by such Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Holder of the Advice contemplated in Section 6(g). In no event shall the
liability of any selling Holder under this Section 5(b) be greater in amount
than the dollar amount of the net proceeds received by such Holder upon the sale
of the Registrable Securities giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all reasonable fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Section 5, except (and only) to the extent that it shall be
finally determined by a court of competent jurisdiction (which determination is
not subject to appeal or further review) that such failure shall have
proximately and materially adversely prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to



--------------------------------------------------------------------------------

assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (3) the named
parties to any such Proceeding (including any impleaded parties) include both
such Indemnified Party and the Indemnifying Party, and such Indemnified Party
shall have been advised by counsel that a conflict of interest exists if the
same counsel were to represent such Indemnified Party and the Indemnifying Party
(in which case, if such Indemnified Party notifies the Indemnifying Party in
writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and such counsel shall be at the expense of the Indemnifying
Party); provided, that the Indemnifying Party shall not be liable for the fees
and expenses of more than one separate firm of attorneys at any time for all
Indemnified Parties. The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld, delayed or conditioned. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding.

Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, within twenty (20) Trading Days of written notice thereof to the
Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder. The
failure to deliver written notice to the Indemnifying Party within a reasonable
time of the commencement of any such action shall not relieve such Indemnifying
Party of any liability to the Indemnified Party under this Section 5, except to
the extent that the Indemnifying Party is prejudiced in its ability to defend
such action.

(d) Contribution. If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in this Agreement, any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.



--------------------------------------------------------------------------------

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), (A) no Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission and (B) no
contribution will be made under circumstances where the maker of such
contribution would not have been required to indemnify the Indemnified Party
under the fault standards set forth in this Section 5. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section 5(d) are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement and/or the Acquisition
Agreement, as applicable.

6. Miscellaneous.

(a) Remedies. In the event of a breach by the Company or by a Holder of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

(b) No Piggyback on Registrations. Neither the Company nor any of its security
holders (other than the Holders in such capacity pursuant hereto and for a
period of no longer than two (2) years from the Closing Date) may include
securities of the Company in a Registration Statement other than the Registrable
Securities, and the Company shall not prior to the Effective Date enter into any
agreement providing any such right to any of its security holders. Nothing in
this Section 6(b) shall limit the Company’s ability to include securities of the
Company other than the Registrable Securities in a registration statement that
is not a Registration Statement and file any such registration statement with
the Commission, except as is expressly prohibited by this Agreement.

(c) Entire Agreement. This Agreement, including the provisions of the Purchase
Agreement incorporated by reference herein, is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter, except for, and as provided in the Transaction Documents.



--------------------------------------------------------------------------------

(d) Compliance. Each Holder covenants and agrees that, subject to compliance by
the Company with the requirements of this Agreement, including, without
limitation, the provisions of Section 3(m) hereof, it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement.

(e) Allowed Delay. For not more than thirty (30) consecutive days or for a total
of not more than sixty (60) days in any twelve (12) month period, the Company
may suspend the use of any Prospectus included in any Registration Statement
contemplated by this Agreement in the event that the Company determines in good
faith that such suspension is necessary to (i) delay the disclosure of material
non-public information concerning the Company, the disclosure of which at the
time is not, in the good faith opinion of the Company, in the best interests of
the Company or (ii) amend or supplement the affected Registration Statement or
the related Prospectus so that such Registration Statement or Prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the case of the Prospectus in light of the circumstances under which they
were made, not misleading (an “Allowed Delay”); provided, that the Company shall
promptly (A) notify each Holder in writing of the commencement of an Allowed
Delay, but shall not (without the prior written consent of a Holder) disclose to
such Holder any material non-public information giving rise to an Allowed Delay,
(B) advise the Holders in writing to cease all sales under the Registration
Statement until the end of the Allowed Delay and (C) use commercially reasonable
efforts to terminate an Allowed Delay described in clause 6(e)(ii) above as
promptly as practicable. Upon a receipt of the notice described in clause
6(e)(A) above, each Holder shall refrain from selling or otherwise transferring
or disposing of any Registrable Securities then held by such Holder until such
Holder receives notice from the Company that the Allowed Delay is no longer in
effect. The Company may impose stop-transfer instructions to enforce any
required agreement of the Holders under this Section 6(e).

(f) Piggyback Registrations. If, at any time prior to the one (1) year
anniversary of the Closing Date, there is not an effective Registration
Statement covering all of the Registrable Securities and the Company shall
determine to prepare and file with the Commission a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities, other than on a Special
Registration Statement, then the Company shall deliver to each Holder a written
notice of such determination and, if within seven days after the date of the
delivery of such notice, any such Holder shall so request in writing, the
Company shall include in such registration statement all or any part of such
Registrable Securities such Holder requests to be registered; provided, however,
that the Company shall not be required to register any Registrable Securities
pursuant to this Section 6(f) that are (i) eligible for resale by such Holder
pursuant to Rule 144 without volume or manner-of-sale restrictions or (ii) the
subject of a then-effective Registration Statement. Notwithstanding the
foregoing obligations, if the total number of securities, including Registrable
Securities, requested by Holders to be included in such offering exceeds the
number of securities to be sold (other than by the Company) that the
underwriters or the Company in their reasonable discretion determine is
compatible with the success of the offering, then the Company shall be required
to



--------------------------------------------------------------------------------

include in the offering only that number of such securities, including
Registrable Securities, which the underwriters and the Company in their sole
discretion determine will not jeopardize the success of the offering. If the
underwriters or the Company determine that less than all of the Registrable
Securities requested to be registered can be included in such offering, then the
Registrable Securities that are included in such offering shall be allocated
among the selling Holders in proportion (as nearly as practicable to) the number
of Registrable Securities owned by each selling Holder or in such other
proportions as shall mutually be agreed to by all such selling Holders.

(g) Discontinued Disposition. Each Holder hereby expressly makes the
acknowledgements and agreements set forth in Section 4.1(e) of the Purchase
Agreement with respect to any Registrable Securities. Without limiting the
generality of the foregoing, each Holder further agrees by its acquisition of
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c)(iii)-(vi), such
Holder will forthwith discontinue disposition of such Registrable Securities
under the Registration Statement until it is advised in writing (the “Advice”)
by the Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed. The Company may provide appropriate
stop orders to enforce the provisions of this Section 6(g). The Company agrees
and acknowledges that any periods during which the Holder is required to
discontinue the disposition of the Registrable Securities hereunder shall be
subject to the provisions of Section 2(c) as qualified by Section 3(a).

(h) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified, supplemented or
waived unless the same shall be in writing and signed by the Company and Holders
holding at least a majority of the then outstanding Registrable Securities.
Notwithstanding the foregoing, except as otherwise provided herein, a waiver or
consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of a Holder or some Holders and that does not
directly or indirectly affect the rights of other Holders may be given by
Holders of all of the Registrable Securities to which such waiver or consent
relates; provided, however, that the provisions of this sentence may not be
amended, modified or supplemented except in accordance with the provisions of
the immediately preceding sentence.

(i) Term. The registration rights provided to the Holders of Registrable
Securities hereunder, and the Company’s obligation to keep the Registration
Statements effective, shall terminate at the end of the Effectiveness Period.
Notwithstanding the foregoing, Section 2(c), Section 3(j), Section 4, Section 5,
Section 6(j), Section 6(m), Section 6(n), Section 6(o), Section 6(p),
Section 6(q) and Section 6(r) shall survive the termination of this Agreement.

(j) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement or the Acquisition Agreement, as applicable.

(k) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. Nothing in this Agreement, express or
implied, is intended to confer upon



--------------------------------------------------------------------------------

any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. The Company may
not assign its rights or obligations hereunder without the prior written consent
of all the Holders of the then outstanding Registrable Securities (other than by
merger or consolidation or to an entity which acquires the Company including by
way of acquiring all or substantially all of the Company’s assets). The rights
of the Holders hereunder, including the right to have the Company register
Registrable Securities pursuant to this Agreement, may be assigned by each
Holder to transferees or assignees of (i) all of the Holder’s Registrable
Securities or (ii) any portion of the Holder’s Registrable Securities that holds
at least 20,000 shares of Registrable Securities (subject to appropriate
adjustment for stock splits, stock dividends, combinations and other
recapitalizations), but in each such case only with all related obligations and
only if (i) the Holder agrees in writing with the transferee or assignee to
assign such rights and related obligations under this Agreement, and for the
transferee or assignee to assume such obligations, and a copy of such agreement
is furnished to the Company within a reasonable time after such assignment,
(ii) the Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of the name and address of such transferee or
assignee and the securities with respect to which such registration rights are
being transferred or assigned, (iii) at or before the time the Company received
the written notice contemplated by clause (ii) of this sentence, the transferee
or assignee agrees in writing with the Company to be bound by all of the
provisions contained herein that apply to the “Holders” and (iv) the transferee
is an “accredited investor,” as that term is defined in Rule 501 of
Regulation D.

(l) Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature were the original thereof.

(m) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under



--------------------------------------------------------------------------------

this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

(n) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

(o) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(p) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(q) Currency. Unless otherwise indicated, all dollar amounts referred to in this
Agreement are in United States Dollars. All amounts owing under this Agreement
are in United States Dollars. All amounts denominated in other currencies shall
be converted in the United States Dollar equivalent amount in accordance with
the applicable exchange rate in effect on the date of calculation.

(r) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

(s) Waiver of Conflicts. Each Purchaser acknowledges that: (i) it has read this
Agreement; (ii) it has been represented in the preparation, negotiation and
execution of this Agreement by legal counsel of its own choice or has
voluntarily declined to seek such counsel; and (iii) it understands the terms
and consequences of this Agreement and is fully aware of the legal and binding
effect of this Agreement. Each Purchaser understands that the Company has been
represented in the preparation, negotiation and execution of this Agreement by
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., Company Counsel, and that
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., has not represented any
Purchaser or any stockholder, director or employee of the Company in the
preparation, negotiation and execution of this Agreement. Each Purchaser
acknowledges that Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., may have
in the past represented and may now or may in the future represent one or more
Purchasers or their Affiliates in matters unrelated to the transactions
contemplated by this Agreement, including the representation of such Purchasers
or their Affiliates in matters of a nature similar to those contemplated by this
Agreement. The Company and each Purchaser hereby acknowledge



--------------------------------------------------------------------------------

that they have has had an opportunity to ask for and have obtained information
relevant to such representation, including disclosure of the reasonably
foreseeable adverse consequences of such representation, and hereby waives any
conflict arising out of such representation with respect to the matters
contemplated by this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGES TO FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

PIERIS PHARMACEUTICALS, INC. By:  

 

Name:   Stephen S. Yoder Title:   Chief Executive Officer

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGES OF HOLDERS TO FOLLOW]

 

29



--------------------------------------------------------------------------------

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT OF PIERIS PHARMACEUTICALS, INC.

IN WITNESS WHEREOF, the undersigned Purchaser hereby executes, delivers, joins
in and agrees to be bound by the Registration Rights Agreement by and among the
Company and the Purchasers (as defined therein), attached to the Acquisition
Agreement, as a Purchaser thereunder.

 

NAME OF PURCHASER:  

 

 

By:  

 

Name:  

 

Title:  

 

 

Number of Shares to be Acquired

under Acquisition Agreement:

 

 

Tax ID No.:  

 

 

Address for Notice:

 

 

 

 

Telephone No.:  

 

 

Facsimile No.:  

 

 

Attention:  

 

 

 

30



--------------------------------------------------------------------------------

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT OF PIERIS PHARMACEUTICALS, INC.

IN WITNESS WHEREOF, the undersigned Holder hereby executes, delivers, joins in
and agrees to be bound by terms and conditions, and be a beneficiary of the
rights granted, under the Registration Rights Agreement by and among the Company
and the Purchasers (as defined therein), attached to the Acquisition Agreement,
as a non-Purchaser Holder thereunder.

 

NAME OF HOLDER:  

 

 

By:  

 

Name:  

 

Title:  

 

 

Number of Shares underlying Placement Agent Warrant held:  

 

Tax ID No.:  

 

 

Address for Notice:

 

 

 

 

Telephone No.:  

 

 

Facsimile No.:  

 

 

Attention:  

 

 

 

31



--------------------------------------------------------------------------------

ANNEX A

PLAN OF DISTRIBUTION

We are registering the shares of common stock issued to the selling stockholders
to permit the resale of these shares of common stock by the holders of the
shares of common stock from time to time after the date of this prospectus. We
will not receive any of the proceeds from the sale by the selling stockholders
of the shares of common stock. We will bear all fees and expenses incident to
our obligation to register the shares of common stock.

The selling stockholders may sell all or a portion of the shares of common stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
common stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent’s commissions. The shares of common stock may be sold on any national
securities exchange or quotation service on which the securities may be listed
or quoted at the time of sale, in the over-the-counter market or in transactions
otherwise than on these exchanges or systems or in the over-the-counter market
and in one or more transactions at fixed prices, at prevailing market prices at
the time of the sale, at varying prices determined at the time of sale, or at
negotiated prices. These sales may be effected in transactions, which may
involve crosses or block transactions. The selling stockholders may use any one
or more of the following methods when selling shares:

 

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

  •   block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

  •   an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •   privately negotiated transactions;

 

  •   settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

 

  •   broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  •   through the writing or settlement of options or other hedging
transactions, whether such options are listed on an options exchange or
otherwise;

 

  •   a combination of any such methods of sale; and

 

  •   any other method permitted pursuant to applicable law.

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act, as
permitted by that rule, or Section 4(1) under the Securities Act, if available,
rather than under this prospectus, provided that they meet the criteria and
conform to the requirements of those provisions. Rule 144 under the Securities
Act, which generally permits the resale, subject to various terms and
conditions, of restricted securities after they have been held for six months
will not immediately apply to our common stock because we were at one time
designated as a “shell company” under SEC regulations. Pursuant to Rule 144(i),
securities issued by a current or former shell company that otherwise meet the
holding period and other requirements of Rule 144 nevertheless cannot be sold in
reliance on Rule 144 until one year after the date on which the issuer filed
current “Form 10 information” (as defined in Rule 144(i)) with the SEC
reflecting that it ceased being a shell company, and provided that at the time
of a proposed sale pursuant to Rule 144, the issuer has satisfied certain
reporting requirements under the Exchange Act. The filing of our Current Report
on Form 8-K on December 17, 2014, with the SEC started the running of such
one-year period.



--------------------------------------------------------------------------------

The selling stockholders may also engage in short sales against the box, puts
and calls and other transactions in our securities or derivatives of our
securities and may sell or deliver shares in connection with these trades.

Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales. If the selling stockholders effect such
transactions by selling shares of common stock to or through underwriters,
broker-dealers or agents, such underwriters, broker-dealers or agents may
receive commissions in the form of discounts, concessions or commissions from
the selling stockholders or commissions from purchasers of the shares of common
stock for whom they may act as agent or to whom they may sell as principal. Such
commissions will be in amounts to be negotiated, but, except as set forth in a
supplement to this Prospectus, in the case of an agency transaction will not be
in excess of a customary brokerage commission in compliance with FINRA Rule
5110.

In connection with sales of the shares of common stock or otherwise, the selling
stockholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the shares of
common stock in the course of hedging in positions they assume. The selling
stockholders may also sell shares of common stock short and if such short sale
shall take place after the date that this Registration Statement is declared
effective by the Commission, the selling stockholders may deliver shares of
common stock covered by this prospectus to close out short positions and to
return borrowed shares in connection with such short sales. The selling
stockholders may also loan or pledge shares of common stock to broker-dealers
that in turn may sell such shares, to the extent permitted by applicable law.
The selling stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
Notwithstanding the foregoing, the selling stockholders have been advised that
they may not use shares registered on this registration statement to cover short
sales of our common stock made prior to the date the registration statement, of
which this prospectus forms a part, has been declared effective by the SEC.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the warrants or shares of common stock owned by them
and, if they default in the performance of their secured obligations, the
pledgees or secured parties may offer and sell the shares of common stock from
time to time pursuant to this prospectus or any amendment to this prospectus
under Rule 424(b)(3) or other applicable provision of the Securities Act of
1933, as amended, amending, if necessary, the list of selling stockholders to
include the pledgee, transferee or other successors in interest as selling
stockholders under this prospectus. The selling stockholders also may transfer
and donate the shares of common stock in other circumstances in which case the
transferees, donees, pledgees or other successors in interest will be the
selling beneficial owners for purposes of this prospectus.

The selling stockholders and any broker-dealer or agents participating in the
distribution of the shares of common stock may be deemed to be “underwriters”
within the meaning of Section 2(11) of the Securities Act in connection with
such sales. In such event, any commissions paid, or any discounts or concessions
allowed to, any such broker-dealer or agent and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Selling Stockholders who are “underwriters”
within the meaning of Section 2(11) of the Securities Act will be subject to the
prospectus delivery requirements of the Securities Act and may be subject to
certain statutory liabilities of, including but not limited to, Sections 11, 12
and 17 of the Securities Act and Rule 10b-5 under the Securities Exchange Act of
1934, as amended, or the Exchange Act.



--------------------------------------------------------------------------------

Each selling stockholder has informed the Company that it is not a registered
broker-dealer and does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the common stock. Upon the
Company being notified in writing by a selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved,
(iii) the price at which such the shares of common stock were sold, (iv) the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction. In no event
shall any broker-dealer receive fees, commissions and markups, which, in the
aggregate, would exceed eight percent (8%).

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the shelf registration
statement, of which this prospectus forms a part.

Each selling stockholder and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of common stock by the selling
stockholder and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of common
stock to engage in market-making activities with respect to the shares of common
stock. All of the foregoing may affect the marketability of the shares of common
stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.

We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, including, without limitation,
Securities and Exchange Commission filing fees and expenses of compliance with
state securities or “blue sky” laws; provided, however, that each selling
stockholder will pay all underwriting discounts and selling commissions, if any,
and any legal expenses incurred by it. We will indemnify the selling
stockholders against certain liabilities, including some liabilities under the
Securities Act, in accordance with a registration rights agreement, or the
selling stockholders will be entitled to contribution. We may be indemnified by
the selling stockholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling stockholders specifically for use in this prospectus, in
accordance with the related registration rights agreements, or we may be
entitled to contribution.



--------------------------------------------------------------------------------

ANNEX B

PIERIS PHARMACEUTICALS, INC.

SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE

The undersigned holder of shares of the common stock, par value $0.001 per
share, of Pieris Pharmaceuticals, Inc., a Nevada corporation (f/k/a Marika Inc.)
(the “Company”), issued pursuant to a certain Securities Purchase Agreement by
and among the Company and the Purchasers named therein, dated as of December 17,
2014 (the “Purchase Agreement”) or that certain Acquisition Agreement, dated
December 17, 2014, by and among the Company, Pieris AG, a stock corporation
formed under the laws of Germany, and the shareholders of Pieris AG listed on
the signature pages thereto (the “Acquisition Agreement”) (such shares issued
pursuant to the Purchase Agreement or the Acquisition Agreement, the
“Registrable Securities”), understands that the Company intends to file with the
Securities and Exchange Commission a registration statement on Form S-1 (the
“Registration Statement”) for the registration and the resale under Rule 415 of
the Securities Act of 1933, as amended (the “Securities Act”), of the
Registrable Securities in accordance with the terms of the Agreement and a
related Registration Rights Agreement (the “Registration Rights Agreement”). All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Purchase Agreement.

In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Registration Statement, a holder of Registrable Securities generally will be
required to be named as a selling stockholder in the related prospectus or a
supplement thereto (as so supplemented, the “Prospectus”), may be required to
deliver the Prospectus to purchasers of Registrable Securities (to the extent
Rule 172 under the Securities Act is not applicable thereto) and be bound by the
provisions of the Purchase Agreement (including certain indemnification
provisions, as described below) or the provisions of the Acquisition Agreement,
as applicable. Holders must also complete and deliver this Notice and
Questionnaire in order to be named as selling stockholders in the Prospectus.
Holders of Registrable Securities who do not complete, execute and return this
Notice and Questionnaire within ten (10) Trading Days following the date of the
Agreement (1) will not be named as selling stockholders in the Registration
Statement or the Prospectus and (2) may not use the Prospectus for resales of
Registrable Securities.

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the Prospectus. Holders of Registrable Securities
are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling stockholder in the
Registration Statement and the Prospectus.

NOTICE

The undersigned holder (the “Selling Stockholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item 3, unless
otherwise specified in Item 3, pursuant to the Registration Statement. The
undersigned, by signing and returning this Notice and Questionnaire, understands
and agrees that it will be bound by the terms and conditions of this Notice and
Questionnaire and the Agreement.



--------------------------------------------------------------------------------

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

QUESTIONNAIRE

 

1. Name.

 

  (a) Full Legal Name of Selling Stockholder:

 

 

 

 

  (b) Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities listed in Item 3 below are held:

 

 

 

 

 

 

  (c) Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by this Questionnaire):

 

 

 

 

 

2. Address for Notices to Selling Stockholder:

 

 

 

 

 

Telephone:  

 

Fax:  

 

 

Contact Person:  

 

 

E-mail address of Contact Person:  

 



--------------------------------------------------------------------------------

3. Beneficial Ownership of Registrable Securities Issued Pursuant to the
Purchase Agreement or the Acquisition Agreement:

 

  (a) Type and Number of Registrable Securities beneficially owned and issued
pursuant to the Purchase Agreement or the Acquisition Agreement:

 

 

 

 

 

 

  (b) Number of shares of Registrable Securities listed in Item 3(a) that the
Selling Stockholder requests be registered for resale pursuant to the
Registration Statement:

 

 

 

 

 

 

4. Broker-Dealer Status:

 

  (a) Are you a broker-dealer?

 

Yes  

 

    No  

 

 

  (b) If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 

Yes  

 

    No  

 

 

  Note: If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

  (c) Are you an affiliate of a broker-dealer?

 

Yes  

 

    No  

 



--------------------------------------------------------------------------------

  Note: If yes, provide a narrative explanation below:

 

 

 

 

 

  (c) If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes  

 

    No  

 

 

  Note: If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

  (a) Type and amount of other securities of the Company beneficially owned (if
none, so state):

 

 

 

 

 

 

6. Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.



--------------------------------------------------------------------------------

State any exceptions here:

 

 

 

 

 

7. Plan of Distribution:

The undersigned has reviewed the form of Plan of Distribution attached as Annex
A to the Registration Rights Agreement, and hereby confirms that, except as set
forth below, the information contained therein regarding the undersigned and its
plan of distribution is correct and complete.

State any exceptions here:

 

 

 

 

***********

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Registration Statement.
All notices hereunder and the Registration Rights Agreement shall be made in
writing and delivered as set forth in the Registration Rights Agreement.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (7) above and the inclusion
of such information in the Registration Statement and the Prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of any such Registration
Statement and the Prospectus.

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation M
in connection with any offering of Registrable Securities pursuant to the
Registration Statement. The undersigned also acknowledges that it understands
that the answers to this Questionnaire are furnished for use in connection with
the Registration Statement filed pursuant to the Registration Rights Agreement
and any amendments or supplements thereto filed with the Commission pursuant to
the Securities Act.



--------------------------------------------------------------------------------

The undersigned hereby acknowledges and is advised of the following Division of
Corporation Financing Compliance and Disclosure Interpretation 239.10 regarding
short selling:

“An issuer filed a Form S-1 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling shareholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement becomes
effective, because the shares underlying the short sale are deemed to be sold at
the time such sale is made. There would, therefore, be a violation of Section 5
if the shares were effectively sold prior to the effective date.”

By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation. The acknowledgements by and agreements of the
Selling Stockholder set forth in this Notice and Questionnaire shall be in
addition to, and shall not limit the scope and applicability of, the
representations, warranties and covenants made by such Selling Stockholder in
the Registration Rights Agreement as well as in the Purchase Agreement and/or
the Acquisition Agreement, as applicable.

I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct and
complete.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:  

 

    Selling Stockholder:       By:  

 

        Name:         Title:

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.    Tel: (617) 348-1710 One
Financial Center    Fax: (617) 542-2241 Boston, MA 02111   
Email: CGGammill@mintz.com                 Attention: Caroline G. Gammill   



--------------------------------------------------------------------------------

EXHIBIT B-1

ACCREDITED INVESTOR QUESTIONNAIRE

(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)

 

  To: Pieris Pharmaceuticals, Inc.

This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $0.001 per share (collectively, the “Securities”), of
Pieris Pharmaceuticals, Inc. (f/k/a Marika Inc.), a Nevada corporation (the
“Corporation”). The Securities are being offered and sold by the Corporation
without registration under the Securities Act of 1933, as amended (the “Act”),
or the securities laws of any state or other jurisdiction, in reliance on the
exemptions contained in Section 4(a)(2) of the Act and on Regulation D
promulgated thereunder and in reliance on similar exemptions under applicable
state laws. The Corporation must determine that a potential investor meets
certain suitability requirements before offering or selling Securities to such
investor. The purpose of this Questionnaire is to assure the Corporation that
each investor will meet the applicable suitability requirements. The information
supplied by you will be used in determining whether you meet such criteria, and
reliance upon the private offering exemptions from registration is based in part
on the information herein supplied.

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security, and the Corporation may never offer to issue any
securities to you. Your answers will be kept strictly confidential, and by
completing, signing and returning this Questionnaire you are not making any
binding commitment to the Corporation with respect to the Securities of
otherwise. However, by signing this Questionnaire, you will be authorizing the
Corporation to provide a completed copy of this Questionnaire to such parties as
the Corporation deems appropriate in order to ensure that the offer and sale of
the Securities will not result in a violation of the Act or the securities laws
of any state and that you otherwise satisfy the suitability standards applicable
to purchasers of the Securities. All potential investors must answer all
applicable questions and complete, date and sign this Questionnaire. Please
print or type your responses and attach additional sheets of paper if necessary
to complete your answers to any item.

PART A. BACKGROUND INFORMATION

 

Name of Prospective Investor in the Securities:   

 

Social Security or Taxpayer Identification No.   

 

If a corporation, partnership, limited liability company, trust or other entity:

Business Address:   

 

(Number and Street)

 

(City)    (State)   (Zip Code) Telephone Number:   
(    )                                                                 

Facsimile Number:    (    )                                
                                



--------------------------------------------------------------------------------

Name of Contact Person:  

 

Email Address of Contact Person:  

 

Type of entity and Nature of Business:  

 

 

State of formation:  

 

Approximate Date of formation:  

 

Set forth in the space provided below the (i) state(s), if any, in the United
States in which you maintained your principal office during the past two years
and the dates during which you maintained your office in each state, and
(ii) state(s), if any, in which you pay income taxes:

 

 

Were you formed for the purpose of investing in the securities being offered?

 

    Yes     

   No     

If an individual:

 

Residence Address:  

 

(Number and Street)

 

(City)    (State)    (Zip Code)

Telephone Number:  

(    )

 

Facsimile Number:  

(    )

 

Name of Contact Person:  

 

Email Address of Contact Person:  

 

Age:  

 

  Citizenship:  

 

  Where registered to vote:  

 

 

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:

 

 

 

 

Current Occupation (if retired, state most recent occupation):  

 

Name of Current Employer:  

 



--------------------------------------------------------------------------------

Duration of Current Employment:  

 

Are you a director or executive officer of the Corporation?

 

    Yes    __

   No     

Describe any pre-existing personal or business relationship you have with the
Company or any of its officers or directors or any other prospective investor in
the Securities:

 

 

 

PART B. ACCREDITED INVESTOR QUESTIONNAIRE – INITIAL THE APPROPRIATE PLACE(S)

In order for the Company to offer and sell the Securities in conformance with
state and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each of the below categories that
describes you as a potential investor of the Securities of the Company.

 

        (1)      A bank as defined in Section 3(a)(2) of the Securities Act, or
any savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity;         (2)      A broker or dealer registered pursuant to Section 15
of the Securities Exchange Act of 1934;         (3)      An insurance company as
defined in Section 2(a)(13) of the Securities Act;         (4)      An
investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act;        
(5)      A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;         (6)      A plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000;         (7)      An employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
such act, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors;     
   (8)      A private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940;



--------------------------------------------------------------------------------

        (9)      An organization described in Section 501(c)(3) of the Internal
Revenue Code, a corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of $5,000,000;         (10)      An executive
officer or director of the Company;         (11)      A natural person whose
individual net worth, or joint net worth with that person’s spouse, at the time
of his purchase exceeds $1,000,000 (for purposes of this calculation, net worth
is the excess of total assets at fair market value, including homes (subject to
the further description below), automobiles and personal property, over total
liability; provided that you should not include your primary residence as an
asset, and you should not include as a liability indebtedness that is secured by
your primary residence that is not in excess of the fair market value of your
primary residence (except that if the amount of such indebtedness outstanding at
the time of sale of the Securities exceeds the amount outstanding 60 days before
such time, other than as a result of the acquisition of the primary residence,
the amount of such excess shall be included as a liability));         (12)     
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years, or joint income with that person’s spouse in excess
of $300,000, in each of those years (in each case including foreign income, tax
exempt income and the full amount of capital gains and losses, but excluding any
income of other family members and any unrealized capital appreciation), and has
a reasonable expectation of reaching the same income level in the current year;
        (13)      A trust, with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Securities, whose purchase is directed
by a sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;         (14)      An entity in which all of the
equity owners qualify under any of the above subparagraphs. If the undersigned
belongs to this investor category only, list the equity owners of the
undersigned, and the investor category which each such equity owner satisfies:
       

 

       

 

(Continue any of the responses in this Questionnaire on a separate piece of
paper, if necessary.)

* * * * *



--------------------------------------------------------------------------------

A.   FOR EXECUTION BY AN INDIVIDUAL:         Date  

 

    By:  

 

        Print Name:  

 

B.   FOR EXECUTION BY AN ENTITY:               Entity Name:  

 

  Date  

 

    By  

 

        Print Name:  

 

        Title:  

 

C.   ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):         Entity Name:  

 

  Date  

 

    By  

 

        Print Name:  

 

        Title:  

 

        Entity Name:  

 

  Date  

 

    By  

 

        Print Name:  

 

        Title:  

 



--------------------------------------------------------------------------------

EXHIBIT B-2

STOCK CERTIFICATE QUESTIONNAIRE

Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:

Name of Purchaser (as set forth on the omnibus signature page to the Agreement):

 

 

Number of Shares Purchased by Purchaser:  

 

1.      The exact name in which the Securities are to be registered (this is the
name that will appear on the stock certificate(s)) (the “Registered Holder”).
You may use a nominee name if appropriate:     

 

    

 

2.      Any relationship between the Purchaser of the Securities and the
Registered Holder listed in response to Item 1 above (other than pursuant to the
Purchaser’s purchase of the Securities):     

 

    

 

3.      The mailing address, telephone and telecopy number of the Registered
Holder listed in response to Item 1 above:     

 

    

 

    

 

    

 

4.      The Tax Identification Number (or, if an individual, the Social Security
Number) of the Registered Holder listed in response to Item 1 above:     

 

    

 



--------------------------------------------------------------------------------

EXHIBIT B-3

ANTI-MONEY LAUNDERING REQUIREMENTS

The USA PATRIOT Act

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002 all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.

To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.

What is money laundering?

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.

How big is the problem and why is it important?

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

What are we required to do to eliminate money laundering?

Under rules required by the USA PATRIOT Act, our anti-money laundering program
must designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with such laws. As part of our
required program, we may ask you to provide various identification documents or
other information. Until you provide the information or documents we need, we
may not be able to effect any transactions for you.



--------------------------------------------------------------------------------

ANTI-MONEY LAUNDERING INFORMATION FORM

The following is required in accordance with the AML provision of the USA
PATRIOT ACT.

(Please fill out and return with requested documentation.)

 

INVESTOR NAME:   

 

  LEGAL ADDRESS:   

 

    

 

 

SSN# or TAX ID#

    OF INVESTOR:

  

 

  YEARLY INCOME:   

 

 

FOR INVESTORS WHO ARE INDIVIDUALS:  AGE:                              

NET WORTH:   

 

  *

 

* For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and
(c) indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.

 

FOR INVESTORS WHO ARE INDIVIDUALS: OCCUPATION:  

 

 

ADDRESS OF BUSINESS OR OF EMPLOYER:  

 

 

 

 

FOR INVESTORS WHO ARE ENTITIES: YEARLY INCOME:
                                NET WORTH:                      TYPE OF
BUSINESS:                                          
                               

INVESTMENT OBJECTIVE(S) (FOR ALL INVESTORS):  

 

 

IDENTIFICATION & DOCUMENTATION AND SOURCE OF FUNDS:

 

  1. Please submit a copy of non-expired identification for the authorized
signatory(ies) on the investment documents, showing name, date of birth, address
and signature. The address shown on the identification document MUST match the
Investor’s address shown on the Investor Signature Page.

 

  2.     

            Current Driver’s License   or    Valid Passport   or    Identity
Card

(Circle one or more)

 

2. If the Investor is a corporation, limited liability company, trust or other
type of entity, please submit the following requisite documents: (i) Articles of
Incorporation, By-Laws, Certificate of Formation, Operating Agreement, Trust or
other similar documents for the type of entity; and (ii) Corporate Resolution or
power of attorney or other similar document granting authority to signatory(ies)
and designating that they are permitted to make the proposed investment.

 

3. Please advise where the funds were derived from to make the proposed
investment:

 

Investments    Savings    Proceeds of Sale    Other                     

(Circle one or more)

 

Signature:  

 

Print Name:  

 

Title (if applicable):  

 

Date:  

 



--------------------------------------------------------------------------------

EXHIBIT B-4

PIERIS PHARMACEUTICALS, INC. (f/k/a MARIKA INC.)

Investor Profile

(Must be completed by Investor)

Section A - Personal Investor Information

 

Investor Name(s):   

 

Individual executing Profile or Trustee:   

 

Social Security Numbers / Federal I.D. Number:      

 

Date of Birth:   

 

     Marital Status:                                          
                          Joint Party Date of Birth:   

 

     Investment Experience (Years):                                         
Annual Income:   

 

     Liquid Net Worth:                             
                                 Net Worth*:   

 

       Tax Bracket:             15% or below               25% - 27.5%  
                                      Over 27.5%

Home Street Address:  

 

Home City, State & Zip Code:  

 

Home Phone:   

 

  Home Fax:   

 

  Home Email:  

 

Employer:  

 

Employer Street Address:  

 

Employer City, State & Zip Code:  

 

Bus. Phone:   

 

  Bus. Fax:   

 

  Bus. Email:  

 

Type of Business:  

 

Outside Broker/Dealer:  

 

Section B – Certificate Delivery Instructions

 

       Please deliver certificate to the Employer Address listed in Section A.
       Please deliver certificate to the Home Address listed in Section A.

       Please deliver certificate to the following address:  

 

Section C – Form of Payment – Check or Wire Transfer

 

       Check payable to CSC Trust Company of Delaware, as Escrow Agent for
                , Inc. .        Wire funds from my outside account according to
Section 1(a) of the Securities Purchase Agreement.        The funds for this
investment are rolled over, tax deferred from              within the allowed 60
day window.

Please check if you are a FINRA member or affiliate of a FINRA member firm:     

 

 

   

 

Investor Signature     Date

 

*

FOR PURPOSES OF CALCULATING YOUR NET WORTH IN THIS FORM, (A) YOUR PRIMARY
RESIDENCE SHALL NOT BE INCLUDED AS AN ASSET; (B) INDEBTEDNESS SECURED BY YOUR
PRIMARY RESIDENCE, UP TO THE ESTIMATED FAIR MARKET VALUE OF YOUR PRIMARY
RESIDENCE AT THE TIME OF YOUR PURCHASE OF



--------------------------------------------------------------------------------

  THE SECURITIES, SHALL NOT BE INCLUDED AS A LIABILITY (EXCEPT THAT IF THE
AMOUNT OF SUCH INDEBTEDNESS OUTSTANDING AT THE TIME OF YOUR PURCHASE OF THE
SECURITIES EXCEEDS THE AMOUNT OUTSTANDING 60 DAYS BEFORE SUCH TIME, OTHER THAN
AS A RESULT OF THE ACQUISITION OF YOUR PRIMARY RESIDENCE, THE AMOUNT OF SUCH
EXCESS SHALL BE INCLUDED AS A LIABILITY); AND (C) INDEBTEDNESS THAT IS SECURED
BY YOUR PRIMARY RESIDENCE IN EXCESS OF THE ESTIMATED FAIR MARKET VALUE OF YOUR
PRIMARY RESIDENCE AT THE TIME OF YOUR PURCHASE OF THE SECURITIES SHALL BE
INCLUDED AS A LIABILITY.



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

As of                     , 2014

[TRANSFER AGENT]

[ADDRESS]

Attn:

Ladies and Gentlemen:

Reference is made to that certain Securities Purchase Agreement, dated as of
December 17, 2014 (the “Agreement”), by and among Pieris Pharmaceuticals, Inc.
(f/k/a Marika Inc.), a Nevada corporation (the “Company”), and the purchasers
named on the signature pages thereto (collectively, and including permitted
transferees, the “Holders”), pursuant to which the Company is issuing to the
Holders shares (the “Shares”) of Common Stock of the Company, par value $0.001
per share (the “Common Stock”).

This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time and the
conditions set forth in this letter are satisfied), subject to any stop transfer
instructions that we may issue to you from time to time, if any, to (i) issue,
promptly following the date hereof, certificates representing the Shares bearing
the legend set forth herein below, in the names of the Holders and the number of
Shares as set forth in the attachments delivered herewith, and to deliver such
certificates within three (3) business days after the date hereof to the address
for each such Holder as set forth on such attachments delivered herewith, and
(ii) issue certificates representing shares of Common Stock upon transfer or
resale of the Shares, which certificates shall or shall not bear the legend set
forth herein below as described below.

You acknowledge and agree that so long as you have received (a) written
confirmation from the Company’s legal counsel that a registration statement
covering resales of the Shares has been declared effective by the Securities and
Exchange Commission (the “Commission”) under the Securities Act of 1933, as
amended (the “Securities Act”), a copy of such registration statement and any
other documents reasonably requested by you from the applicable Holder (and
provided that you have not received written instruction from the Company or its
legal counsel that such registration statement has been suspended or is no
longer effective) or (b) written confirmation from the Company’s legal counsel
that the Shares are eligible for sale in conformity with Rule 144 under the
Securities Act (“Rule 144”) and customary documentation from a Holder and its
broker with respect to a sale pursuant to Rule 144, then, unless otherwise
required by law, within three (3) business days of your receipt of certificate
of Common Stock and documentation required pursuant to clause (a) or (b) above,
as applicable, you shall issue the certificates representing the Shares
registered in the names of the purchaser of such Shares or the Holder, as the
case may be, and such certificates shall not bear any legend restricting
transfer of the Shares thereby and should not be subject to any stop-transfer
restriction.

All certificates representing the Shares issued pursuant to the instruction set
forth in clause (i) of the second paragraph of this letter shall bear the
following legend (and, solely to the extent instructed to you by the Company or
its legal counsel, a customary “affiliates” legend), and, in the event that you
have not received the documentation required pursuant to clause (a) or (b) of
the immediately preceding paragraph, then the certificates representing any
shares of Common Stock issued pursuant to the instruction set forth in clause
(ii) of the second paragraph of this letter shall bear the following legend:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY.



--------------------------------------------------------------------------------

You understand that, because the Company was previously a “shell company” as
defined in Rule 12b-2 under the Securities Exchange Act of 1934, pursuant to
Rule 144(i), the restrictive legend on certificates representing shares of
Common Stock cannot be removed except in connection with an actual sale meeting
the requirements of Rule 144(i) or pursuant to an effective registration
statement.

Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions.

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.

 

Very truly yours,

 

Pieris Pharmaceuticals, Inc.

By:     Name:     Title:    

 

Acknowledged and Agreed:

 

[Transfer Agent]

By:     Name:     Title:     Date:    



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SECRETARY’S CERTIFICATE

Date: December     , 2014

The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Pieris Pharmaceuticals, Inc., a Nevada corporation (f/k/a
Marika Inc.) (the “Company”), and that as such he is authorized to execute and
deliver this certificate in the name and on behalf of the Company and in
connection with the Securities Purchase Agreement, dated as of December 17,
2014, by and among the Company and the Purchasers party thereto (the “Securities
Purchase Agreement”), and further certifies in his official capacity, in the
name and on behalf of the Company, the items set forth below. Capitalized terms
used but not otherwise defined herein shall have the meaning set forth in the
Securities Purchase Agreement.

1. Attached hereto as Appendix A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company at a meeting
of the Board of Directors held on, or by unanimous written consent dated,
December 17, 2014. Such resolutions have not in any way been amended, modified,
revoked or rescinded, have been in full force and effect since their adoption to
and including the date hereof and are now in full force and effect.

2. Attached hereto as Appendix B is a true, correct and complete copy of the
Articles of Incorporation of the Company, together with any and all amendments
thereto currently in effect, and no action has been taken to further amend,
modify or repeal such Certificate of Incorporation, the same being in full force
and effect in the attached form as of the date hereof.

3. Attached hereto as Appendix C is a true, correct and complete copy of the
Bylaws of the Company and any and all amendments thereto currently in effect,
and no action has been taken to further amend, modify or repeal such Bylaws, the
same being in full force and effect in the attached form as of the date hereof.

4. Each person listed below has been duly elected or appointed to the
position(s) indicated opposite his name and is duly authorized to sign the
Securities Purchase Agreement and each of the Transaction Documents on behalf of
the Company, and the signature appearing opposite such person’s name below is
such person’s genuine signature.

 

Name

  

Position

 

Signature

    

 

    

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Secretary’s Certificate as
of the date first written above.

 

 

Name:   Title:   Secretary

I,             ,             of the Company, hereby certify that              is
the duly elected, qualified and acting Secretary of the Company and that the
signature set forth above is his true signature.

 

 

Name: Title:



--------------------------------------------------------------------------------

APPENDIX A

RESOLUTIONS



--------------------------------------------------------------------------------

APPENDIX B

ARTICLES OF INCORPORATION



--------------------------------------------------------------------------------

APPENDIX C

BYLAWS



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

Date: December     , 2014

The undersigned President and Chief Executive Officer of Pieris Pharmaceuticals,
Inc., a Nevada corporation (f/k/a Marika Inc.) (the “Company”), pursuant to
Section 2.2(a)(vi) of the Securities Purchase Agreement, dated as of
December 17, 2014, by and among the Company and the Purchasers signatory thereto
(the “Agreement”), hereby certifies to such Purchasers as follows (capitalized
terms used but not otherwise defined herein shall have the meaning set forth in
the Agreement):

1. The representations and warranties of the Company contained in the Agreement
are true and correct in all material respects (except for those representations
and warranties which are qualified as to materiality, in which case such
representations and warranties are true and correct in all respects) as of the
date when made and as of the Closing Date, as though made on and as of such
date, except for such representations and warranties that speak as of a
different specified date.

2. The Company has performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by it at or prior to the
Closing.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date first written above.

 

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF LOCK-UP AGREEMENT (80%)

LOCK-UP AGREEMENT

December     , 2014

Northland Securities, Inc.

750 Third Avenue, Suite 2401

New York, NY 10017

Katalyst Securities LLC

15 Maiden Lane, Suite 1002

New York, NY 10168

Ladies & Gentlemen:

The undersigned is either (i) an owner of record or beneficially of (a) certain
shares of Pieris AG and/or (b) securities convertible into or exchangeable or
exercisable for said shares of Pieris AG or (ii) an owner of record or
beneficially of (a) certain shares of PubCo (as defined below) and/or
(b) securities convertible into or exchangeable or exercisable for said shares
of PubCo. Pieris AG and its shareholders expect to participate in an acquisition
transaction (the “Transaction”)1 with a public shell company (the “PubCo”).
After the Transaction, Pieris AG will be a wholly-owned operating direct or
indirect subsidiary of the PubCo. The PubCo proposes to carry out a private
offering of its certain shares of common stock (the “Offering”) in one or more
closings for which Northland Securities, Inc. and Katalyst Securities LLC will
act as placement agents (the “Placement Agents”). The term “Shares” used in this
letter agreement hereafter means any and all of the following, as applicable,
(a) the shares of common stock of the PubCo (the “Common Stock”) issued to the
undersigned as part of the Transaction, (b) any securities, exchangeable or
exercisable for or convertible into shares of Common Stock, issued to the
undersigned as part of the Transaction and (c) any shares of Common Stock, or
any securities exchangeable or exercisable for or convertible into shares of
Common Stock, of PubCo held of record or beneficially (as defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
immediately after completion of the Transaction, by the undersigned or any
affiliate of the undersigned, spouse of the undersigned, or immediate family
member of the spouse or the undersigned living in the undersigned’s household.
The undersigned recognizes that the Offering will be of benefit to the
undersigned and will benefit Pieris AG or the PubCo, as applicable, by, among
other things, raising additional capital for its and/or its affiliate(s)’
operations. The undersigned acknowledges that Pieris AG, the PubCo and the
Placement Agents are relying on the representations and agreements of the
undersigned contained in this letter agreement in carrying out the Offering.

In consideration of the foregoing, the undersigned hereby agrees that the
undersigned will not, and will cause any affiliate of the undersigned, spouse of
the undersigned, or immediate family member of the spouse or the undersigned
living in the undersigned’s household not to, without the prior written consent
of the Placement Agents (which consent may be withheld in their sole
discretion), solely with respect to 80% of any Shares (the “Covered Shares”),
(i) directly or indirectly, sell, offer, contract or grant any option to
purchase or sell, purchase any option or contract to sell, (including without
limitation any short sale), pledge, lend, transfer, establish an open “put
equivalent position” within the meaning of Rule 16a-1(h) under the Exchange Act,
or otherwise dispose of Shares, (ii) enter into any swap, hedge or

 

1 

The structure of the Transaction is subject to change.



--------------------------------------------------------------------------------

other agreement, arrangement or transaction that transfers, in whole or in part,
the economic risk of ownership of Shares or which is designed to or which
reasonably could be expected to lead to or result in a sale or disposition of
any of the Shares, (iii) directly or indirectly, effect or agree to effect any
short sale (as defined in Rule 200 under Regulation SHO of the Exchange Act),
whether or not against the box, of any shares of the Common Stock, borrow or
pre-borrow any shares of Common Stock, establish any “put equivalent position”
(as defined in Rule 16a-1(h) under the Exchange Act) with respect to any shares
of Common Stock, or grant any other right (including, without limitation, any
put or call option) with respect to any shares of Common Stock or with respect
to any security that includes, is convertible into or exercisable for or derives
any significant part of its value from the Common Stock or (iv) publicly
announce an intention to do any of the foregoing, for a period commencing on the
first date mentioned in this letter agreement and continuing through the close
of trading on the date six (6) months after the date of the first closing of the
Offering (the “Lock-Up Period”), provided that if PubCo engages in an
underwritten public offering of its securities for gross proceeds to PubCo of at
least $25 million prior to the end of the Lock-Up Period (a “Qualified Public
Offering”), the lead underwriter of such underwritten public offering may, by
written approval, earlier terminate the Lock-Up Period with respect to all or
some of the Shares, at which time the restrictions hereunder would lapse with
respect to those Shares; provided, further, that the foregoing restrictions
shall not apply to: (a) the transfer of Shares owned by the undersigned (1) by
bona fide gift; (2) either during the undersigned’s lifetime or on death, by
will or intestate succession to (x) the immediate family of the undersigned or
(y) a trust, a partnership or limited liability company, the beneficiaries of
which trust, partnership or limited liability company are, exclusively the
undersigned and/or a member or members of the undersigned’s immediate family;
(3) to affiliates of the undersigned, including its partners or members, if
applicable, or to any investment fund or other entity controlled or managed by
the undersigned; (4) where the other transferee is another holder of Common
Stock subject to a letter agreement of like tenor to this letter agreement;
(5) a distribution to stockholders, partners or members of the undersigned, if
an entity; or (6) as collateral for any bona fide loan; provided, however, that
in any such case of (1) through (6), it shall be a condition to such transfer
that the transferee executes and delivers to Pieris AG or the PubCo, as
applicable, an agreement stating that the transferee is receiving and holding
Shares subject to the provisions of this letter agreement, and there shall be no
further transfer of Shares, except in accordance with this letter agreement;
(b) the exercise of stock options or warrants, phantom stock or other equity
incentive instruments, provided, however, that Shares received upon such
exercise shall be subject to the terms of this letter agreement; and (c) the
establishment of any 10b5-1 trading plan under the Exchange Act with respect to
Shares, provided, however, that no transfer of Shares is permitted to be made
under any such plan during the Lock-Up Period. For the purposes of this
paragraph, “immediate family” shall mean the spouse, domestic partner, lineal
descendant (including adopted children), father, mother, brother or sister of
the transferor.

The foregoing restrictions shall not apply (i) to the transfer of Shares owned
by the undersigned in connection with any merger or plan of reorganization that
is approved by the Board of Directors of Pieris AG or the PubCo, as applicable,
or (ii) to the resale of Shares in connection with a Qualified Public Offering
upon the written approval of the lead underwriter of such Qualified Public
Offering. The undersigned expressly agrees that the foregoing restrictions shall
in the event of any merger or plan of reorganization that is approved by the
Board of Directors of Pieris AG or the PubCo, as applicable, subsequently apply
to (i) any securities received by the undersigned in any such merger or plan of
reorganization in exchange for Shares or (ii) other securities convertible into
or exchangeable or exercisable for Shares. For the avoidance of doubt, none of
the restrictions hereunder shall apply to Shares that are not Covered Shares.

The undersigned also agrees and consents to (i) the entry of stop transfer
instructions with PubCo’s transfer agent and registrar against the transfer of
Shares held by the undersigned except in compliance with the foregoing
restrictions and (ii) a restrictive legend on certificates representing the
Shares indicating that such Shares are subject to this letter agreement and the
foregoing restrictions.



--------------------------------------------------------------------------------

This agreement is irrevocable and will be binding on the undersigned and the
respective successors, heirs, personal representatives, and assigns of the
undersigned. However, it is understood that, (i) if the Transaction is not
consummated by February 27, 2015, (ii) if the PubCo notifies the Placement
Agents in writing that it does not intend to proceed with the Offering, (iii) if
the Placement Agents notify the PubCo in writing that they do not intend to
proceed with the Offering on the terms as set forth in Pieris AG’s term sheet
dated November 7, 2014 describing the Offering, or (iv) if the purchase
agreements relating to the Offering shall terminate or be terminated for any
reason prior to payment for and delivery of the Shares to be sold thereunder,
this letter agreement shall immediately be terminated and the undersigned shall
automatically be released from all of the obligations under this letter
agreement; and when prior mentioned (ii), (iii) or (iv) takes place, the PubCo
or the Placement Agents will notify the undersigned in writing (e.g. via emails)
within 15 days from the date (ii), (iii) or (iv) takes place.

[signature page follows]



--------------------------------------------------------------------------------

Very truly yours,

 

(Name of Stockholder – Please Print)

 

(Signature)

 

(Name of Signatory if Stockholder is an entity—Please Print)

 

(Title of Signatory if Stockholder is an entity—Please Print)



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF LOCK-UP AGREEMENT (100%)

LOCK-UP AGREEMENT

December     , 2014

Northland Securities, Inc.

750 Third Avenue, Suite 2401

New York, NY 10017

Katalyst Securities LLC

15 Maiden Lane, Suite 1002

New York, NY 10168

Ladies & Gentlemen:

The undersigned is an owner of record or beneficially of (i) certain shares of
Pieris AG and/or (ii) securities convertible into or exchangeable or exercisable
for said shares of Pieris AG. Pieris AG and its shareholders expect to
participate in an acquisition transaction (the “Transaction”)2 with a public
shell company (the “PubCo”). After the Transaction, Pieris AG will be a
wholly-owned operating direct or indirect subsidiary of the PubCo. The PubCo
proposes to carry out a private offering of its certain shares of common stock
(the “Offering”) in one or more closings for which Northland Securities, Inc.
and Katalyst Securities LLC will act as placement agents (the “Placement
Agents”). The term “Shares” used in this letter agreement hereafter means any
and all of the following, as applicable, (a) the shares of common stock of the
PubCo (the “Common Stock”) issued to the undersigned as part of the Transaction
and (b) any securities, exchangeable or exercisable for or convertible into
shares of Common Stock, issued to the undersigned as part of the Transaction,
held of record or beneficially (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), immediately after
completion of the Transaction, by the undersigned or any affiliate of the
undersigned, spouse of the undersigned, or immediate family member of the spouse
or the undersigned living in the undersigned’s household. The undersigned
recognizes that the Offering will be of benefit to the undersigned and will
benefit Pieris AG or the PubCo, as applicable, by, among other things, raising
additional capital for its and/or its affiliate(s)’ operations. The undersigned
acknowledges that Pieris AG, the PubCo and the Placement Agents are relying on
the representations and agreements of the undersigned contained in this letter
agreement in carrying out the Offering.

In consideration of the foregoing, the undersigned hereby agrees that the
undersigned will not, and will cause any affiliate of the undersigned, spouse of
the undersigned, or immediate family member of the spouse or the undersigned
living in the undersigned’s household not to, without the prior written consent
of the Placement Agents (which consent may be withheld in their sole
discretion), (i) directly or indirectly, sell, offer, contract or grant any
option to purchase or sell, purchase any option or contract to sell, (including
without limitation any short sale), pledge, lend, transfer, establish an open
“put equivalent position” within the meaning of Rule 16a-1(h) under the Exchange
Act, or otherwise dispose of Shares, (ii) enter into any swap, hedge or other
agreement, arrangement or transaction that transfers, in whole or in part, the
economic risk of ownership of Shares or which is designed to or which reasonably
could be expected to lead to or result in a sale or disposition of any of the
Shares, (iii) directly or indirectly, effect or agree to effect any short sale
(as defined in Rule 200 under Regulation SHO of the Exchange Act),

 

2 

The structure of the Transaction is subject to change.



--------------------------------------------------------------------------------

whether or not against the box, of any shares of the Common Stock, borrow or
pre-borrow any shares of Common Stock, establish any “put equivalent position”
(as defined in Rule 16a-1(h) under the Exchange Act) with respect to any shares
of Common Stock, or grant any other right (including, without limitation, any
put or call option) with respect to any shares of Common Stock or with respect
to any security that includes, is convertible into or exercisable for or derives
any significant part of its value from the Common Stock or (iv) publicly
announce an intention to do any of the foregoing, for a period commencing on the
first date mentioned in this letter agreement and continuing through the close
of trading on the date six (6) months after the date of the first closing of the
Offering (the “Lock-Up Period”), provided that if PubCo engages in an
underwritten public offering of its securities for gross proceeds to PubCo of at
least $25 million prior to the end of the Lock-Up Period (a “Qualified Public
Offering”), the lead underwriter of such underwritten public offering may, by
written approval, earlier terminate the Lock-Up Period with respect to all or
some of the Shares, at which time the restrictions hereunder would lapse with
respect to those Shares; provided, further, that the foregoing restrictions
shall not apply to: (a) the transfer of Shares owned by the undersigned (1) by
bona fide gift; (2) either during the undersigned’s lifetime or on death, by
will or intestate succession to (x) the immediate family of the undersigned or
(y) a trust, a partnership or limited liability company, the beneficiaries of
which trust, partnership or limited liability company are, exclusively the
undersigned and/or a member or members of the undersigned’s immediate family;
(3) to affiliates of the undersigned, including its partners or members, if
applicable, or to any investment fund or other entity controlled or managed by
the undersigned; (4) where the other transferee is another holder of Common
Stock subject to a letter agreement of like tenor to this letter agreement;
(5) a distribution to stockholders, partners or members of the undersigned, if
an entity; or (6) as collateral for any bona fide loan; provided, however, that
in any such case of (1) through (6), it shall be a condition to such transfer
that the transferee executes and delivers to Pieris AG or the PubCo, as
applicable, an agreement stating that the transferee is receiving and holding
Shares subject to the provisions of this letter agreement, and there shall be no
further transfer of Shares, except in accordance with this letter agreement;
(b) the exercise of stock options or warrants, phantom stock or other equity
incentive instruments, provided, however, that Shares received upon such
exercise shall be subject to the terms of this letter agreement; and (c) the
establishment of any 10b5-1 trading plan under the Exchange Act with respect to
Shares, provided, however, that no transfer of Shares is permitted to be made
under any such plan during the Lock-Up Period. For the purposes of this
paragraph, “immediate family” shall mean the spouse, domestic partner, lineal
descendant (including adopted children), father, mother, brother or sister of
the transferor.

The foregoing restrictions shall not apply (i) to the transfer of Shares owned
by the undersigned in connection with any merger or plan of reorganization that
is approved by the Board of Directors of Pieris AG or the PubCo, as applicable,
or (ii) to the resale of Shares in connection with a Qualified Public Offering
upon the written approval of the lead underwriter of such Qualified Public
Offering. The undersigned expressly agrees that the foregoing restrictions shall
in the event of any merger or plan of reorganization that is approved by the
Board of Directors of Pieris AG or the PubCo, as applicable, subsequently apply
to (i) any securities received by the undersigned in any such merger or plan of
reorganization in exchange for Shares or (ii) other securities convertible into
or exchangeable or exercisable for Shares.

The undersigned also agrees and consents to (i) the entry of stop transfer
instructions with PubCo’s transfer agent and registrar against the transfer of
Shares held by the undersigned except in compliance with the foregoing
restrictions and (ii) a restrictive legend on certificates representing the
Shares indicating that such Shares are subject to this letter agreement and the
foregoing restrictions.

This agreement is irrevocable and will be binding on the undersigned and the
respective successors, heirs, personal representatives, and assigns of the
undersigned. However, it is understood that, (i) if the Transaction is not
consummated by February 27, 2015, (ii) if the PubCo notifies the Placement
Agents in writing that it does not intend to proceed with the Offering, (iii) if
the Placement Agents notify



--------------------------------------------------------------------------------

the PubCo in writing that they do not intend to proceed with the Offering on the
terms as set forth in Pieris AG’s term sheet dated November 7, 2014 describing
the Offering, or (iv) if the purchase agreements relating to the Offering shall
terminate or be terminated for any reason prior to payment for and delivery of
the Shares to be sold thereunder, this letter agreement shall immediately be
terminated and the undersigned shall automatically be released from all of the
obligations under this letter agreement; and when prior mentioned (ii), (iii) or
(iv) takes place, the PubCo or the Placement Agents will notify the undersigned
in writing (e.g. via emails) within 15 days from the date (ii), (iii) or
(iv) takes place.

[signature page follows]



--------------------------------------------------------------------------------

Very truly yours,

 

(Name of Stockholder – Please Print)

 

(Signature)

 

(Name of Signatory if Stockholder is an entity—Please Print)

 

(Title of Signatory if Stockholder is an entity—Please Print)



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE TO

SECURITIES PURCHASE AGREEMENT

NOVEMBER 20, 2014

NOTES TO DISCLOSURE SCHEDULE

 

1. Capitalized terms used in this Disclosure Schedule, but not defined herein,
shall have the meaning ascribed to such terms in the Securities Purchase
Agreement by and among Pieris Pharmaceuticals, Inc. (f/k/a Marika Inc.) (the
“Company”) and the purchasers named therein (the “Agreement”).

 

2. Headings and captions used in this Disclosure Schedule are for convenience of
reference only and shall in no way modify or effect, or be considered in
construing or interpreting any information provided herein.

 

3. References to attached documents are intended to incorporate the contents of
the referenced document into this Disclosure Schedule.

 

4. The information contained in this Disclosure Schedule is as of November 20,
2014.

 

5. Cross-references are for the convenience of reference only and shall not
limit the provisions hereof.

 

6. The inclusion of any information on any part of this Disclosure Schedule
shall not be deemed to be an admission or acknowledgement by the Company that
such information is material or that such information includes any act or
omission outside the ordinary course of business of the Company.

 

7. Nothing herein constitutes an admission of liability or obligation of the
Company or an admission against the interest of the Company.



--------------------------------------------------------------------------------

Section 3.1(a)

Subsidiaries

The Company’s wholly-owned subsidiary, Pieris AG, has as of the Closing Date
indebtedness outstanding in the aggregate principal amount approximately of
€1,050,000, which is the principal amount outstanding pursuant to a repayment
agreement with Technologie-Beteiligungs-Gesellschaft mbH.

Within the principal amount of €1,050,000, €600,000 bears interest at a rate of
10.53% per year while €450,000 does not bear interest; and repayment of said
principal amount will be made in several installments, with the last installment
ending on September 30, 2016, and the interest falls due half-yearly and is
payable in arrears on March 31 and September 30 of each year.

When calculating financial numbers set forth above, amounts originally described
in U.S. dollars are converted into euro amounts and a conversion factor of 1
euro equals to 1.3779 U.S. dollars is used.

Pieris Australia Pty Ltd., a wholly owned subsidiary of Pieris AG, was formed on
February 14, 2014 to conduct research and development in Australia.



--------------------------------------------------------------------------------

Section 3.1(g)

Capitalization

Before giving effect to the Offering or the issuance of any Placement Agent
Warrants:

 

    

Authorized

    

Issued

 

Common Stock

     300,000,000         22,500,000   

Preferred Stock

     10,000,000         0   

Shares of Common Stock authorized for awards under Equity Incentive Plan, of
which a yet-undetermined number may be subject to awards to be issued following
the consummation of the Share Exchange Transaction: 3,200,000

Shares of Common Stock issuable upon exercise of warrants: 0

The obligations of the Company under the Registration Rights Agreement.

The Company’s wholly-owned subsidiary, Pieris AG, has indebtedness outstanding
in the aggregate principal amount of €1,050,000, consisting of which is the
principal amount outstanding pursuant to a secured loan agreement with
Technologie-Beteiligungs-Gesellschaft.



--------------------------------------------------------------------------------

Section 3.1(m)

Litigation

On March 20, 2014, the Company’s subsidiary, Pieris AG, instituted arbitration
proceedings (the “TUM Arbitration”) against Technische Universität München
(Munich Technical University, hereafter “TUM”) to address issues regarding the
calculation of payments due from Pieris AG to TUM under Pieris AG’s license
agreement with TUM, as amended (the “TUM License Agreement”). Under the TUM
License Agreement, TUM has exclusively licensed, or in some cases assigned, to
Pieris AG certain intellectual property and know-how that has become part of the
Anticalin® proprietary technologies. In return, Pieris AG agreed to pay to TUM
certain undisclosed annual license fees, milestones and royalties for its own
proprietary drug development and sales, as well as a variable fee as a function
of out-licensing revenues (the “Out-License Fee”), while such Out-License Fee is
creditable against annual license payments to TUM.

As required by the TUM License Agreement, Pieris AG provided to TUM its
calculation of the Out-License Fee owed by Pieris AG to TUM for the period
beginning on July 4, 2003 and ending on December 31, 2012 (the “Dispute Period”)
in the amount of $0.4 million excluding value-added tax. TUM has asserted that
the Out-License Fee due to TUM for the Dispute Period amounts to $3.4 million
excluding value-added tax and has threatened to terminate the TUM License
Agreement if the Out-License Fee is not paid. Pieris AG instituted the TUM
Arbitration to seek confirmation that Pieris AG’s calculation of the payments
owed to TUM is accurate and will govern all current and future payments due in
respect of the Out-License Fee under the TUM License Agreement.

In April 2014, TUM argued to the arbitrators that it is not the proper party to
be sued under the action for a declaratory arbitration decision brought by
Pieris AG in relation to the TUM License Agreement, and that instead, it is the
Free State of Bavaria that is the proper respondent to the action. Pieris AG has
responded that TUM has capacity to be sued in relation to any disputes arising
from and regarding contractual provisions of the TUM License Agreement and is
thus also the proper respondent in the action. In accordance with the
arbitration rules of the Deutsche Institution für Schiedsgerichtsbarkeit, each
party to the arbitration proceeding has appointed one arbitrator and the
party-named arbitrators collectively selected the third arbitrator as the
chairman of the arbitration panel. The panel has indicated that it will first
decide the issue of whether TUM is the proper respondent in this action and has
set a date for a first hearing in January 2015. Pieris AG has reserved a
liability on its balance sheet in respect of such payment in the amount of $0.4
million. An adverse ruling in the TUM Arbitration could have a material adverse
effect on the Company’s results of operations and financial condition.



--------------------------------------------------------------------------------

Section 3.1(o)

Compliance

See Section 3.1(m) of the Disclosure Schedule.



--------------------------------------------------------------------------------

Section 3.1(r)

Intellectual Property

See Section 3.1(m) of the Disclosure Schedule.